Exhibit 10.7

TERM LOAN AGREEMENT

This Term Loan Agreement (the “Agreement”) is dated for reference purposes as of
June 28, 2007, between THE INVENTURE GROUP, INC., a Delaware corporation (as
further defined below, the “Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a
national banking association (the “Bank”), with the agreement and
acknowledgement of all other Obligated Group Parties as to the covenants,
representations, and warranties set forth herein applicable to them as part of
the Obligated Group.

Unless defined elsewhere in this Agreement, defined terms used herein have the
meanings given them in the Definitions Section hereof.

Factual Background

A.            Bank has agreed to make a term loan (the “Loan”) to Borrower in
the principal amount of Four Million and No/100 Dollars ($4,000,000.00) (the
“Loan Amount”).  The Loan will be secured by, among other things, the lessee’s
interest in that certain Ground Lease wherein Lyle Rader, Sue Rader, Brad Rader
and Julie Newell (formerly known as Julie Rader) are the current lessors
(collectively, “Ground Lessor”) and RADER FARMS, INC., a Delaware corporation
(“RFI”), is the current ground lessee, dated May 15, 2007 (the “Ground Lease”). 
The Ground Lease is also described in that certain Memorandum of Lease and
Purchase Agreement, and recorded May 17, 2007, as Instrument No. 2070502840,
Official Records of Whatcom County, Washington.  The Ground Lease covers certain
real property (the “Land”) owned by Ground Lessor, consisting of approximately
736 acres of real property and located in Whatcom County, Washington, as more
particularly described in the attached Exhibit A, together with all buildings,
structures, and other Improvements now or hereafter located on the Land, and
certain other property.  Borrower will use the Loan to reimburse Borrower for
funds used to acquire the Property that will serve as collateral security for
the Loan.  Borrower is a holding company for several affiliated entities, and
each of the Obligated Group Parties (other than Borrower) is an Affiliate, and a
wholly owned subsidiary, of Borrower.

B.            Borrower is executing a promissory note (the “Note”) payable to
Bank evidencing the Loan.   The Loan is secured by a Leasehold Deed of Trust
with Assignment of Rents, Security Agreement, and Fixture Filing (the “Deed of
Trust”) covering the Land, the Improvements, and certain other property, and is
also secured by other Collateral.  The Credit Facilities, including the Loan and
the RLOC/TL Loan shall be cross-collateralized and cross-defaulted.  The RLOC/TL
Security Agreement also secures the Loan.  In this Agreement, the term “Lessee’s
Rights” means all of the RFI’s right, title, and interest under the Ground
Lease, including all possessory rights to the Land, and all rights and interests
of the RFI in all Improvements now existing or hereafter located on the Land,
and the term “Property” means all or any part of the property affected by the
Deed of Trust, or any interest in all or any part of it, as the context
requires, which includes but is not limited to all of the Lessee’s Rights and
all now existing or hereafter acquired interests of RFI in and to the Land
together with all Improvements now or hereafter located on it.  As a material
condition and material consideration of Bank making the Loan to Borrower, Bank
has required that (i) Ground Lessor consent to the liens and security interests
under the Deed of Trust, and (ii) Ground Lessor and RFI agree to certain other
terms and conditions, including nondisturbance of the Lessee’s Rights under the
Ground Lease following a foreclosure under the Deed of Trust, deed or assignment
in lieu of foreclosure or similar action, and certain clarifications to the
Ground Lease required by Bank, pursuant to a Ground Lessor’s Consent Agreement
in form and substance mutually agreed between Ground Lessor, RFI, Borrower, and
Bank (the “Ground Lessor’s Consent”).

C.            The following parties have each agreed to guarantee all or certain
of Borrower’s obligations to Bank in accordance with one or more Guaranties:

1


--------------------------------------------------------------------------------


(1)           LA COMETA PROPERTIES, INC., an Arizona corporation (“La Cometa”);

(2)           POORE BROTHERS - BLUFFTON, LLC, a Delaware limited liability
company (the “PBB”);

(3)           TEJAS PB DISTRIBUTING, INC., an Arizona corporation (“Tejas”);

(4)           BOULDER NATURAL FOODS, INC., an Arizona corporation (“Boulder”);

(5)           BN FOODS INC., a Colorado corporation (“BN Foods”); and

(6)           RFI (i.e., RADER FARMS, INC., a Delaware corporation).

Each of the Guarantors described above is an Obligated Group Party (as such term
is defined below).  It is intended (i) that each Obligated Group Party shall be
liable for the Credit Facilities, directly or indirectly, as a Borrower or as a
Guarantor, (ii) that all business assets of each Obligated Group Party shall be
pledged to Bank as collateral for the Credit Facilities, (iii) that the
financial statements and other information required of Borrower under this
Agreement shall be prepared on a consolidated basis to include all Obligated
Group Parties, (iv) that all covenants of Borrower shall be covenants of the
Obligated Group Parties as applicable to the appropriate Obligated Group
Party(ies), and (v) that all representations and warranties of Borrower shall be
representations and warranties of the Obligated Group Parties as applicable to
the appropriate Obligated Group Party(ies).

D.            The Loan is due and payable on July 1, 2017 (the “Maturity Date”).

E.             This Agreement, the Note, and the Deed of Trust, together with
all of their exhibits, and all other documents which evidence, guaranty, secure,
or otherwise pertain to the Loan collectively constitute the “Loan Documents.”

THEREFORE, Bank and Borrower agree as follows:

Agreement

Definitions:  The following capitalized words and terms shall have the meanings
set forth in the “Factual Background” section above, or if not defined therein,
shall have the following meanings when used in this Agreement.  All references
to dollar amounts shall mean amounts in lawful money of the United States of
America.  Words and terms used in the singular shall include the plural, and the
plural shall include the singular, as the context may require.  The term
“Guarantor,” as used in this Agreement and the other Loan Documents shall apply
only if any such party exists, and should be ignored if inapplicable.

“Accelerating Transfer” has the meaning set forth in the Deed of Trust.

“Account” means Borrower’s checking account number 151701212137 at Bank.

“Affiliate of” or “affiliated with” means in control of, controlled by or under
common control with.

“Agricultural Laws” means all existing and future laws relating to perishable
agricultural commodities, including but not limited to the Food Security Act,
the Perishable Agricultural Commodities Act, and all applicable state and
federal agricultural laws.

“Agreement” means this term loan agreement between Borrower and Bank.

2


--------------------------------------------------------------------------------


“Approved Existing Liens” means, collectively, the liens set forth on Exhibit B
attached hereto, and any other lien on collateral for any Credit Facility
approved in writing by Bank from time to time.

“Approved Existing Lien Collateral” means collateral for any Credit Facility
which is subject to any Approved Existing Lien.

“BN Foods” has the meaning set forth in Recital C above.

“Bailee Letter” has the meaning set forth in the RLOC/TL Loan Agreement.

“Boulder” has the meaning set forth in Recital C above.

“Borrower” means the entity described in the introductory paragraph to this
Agreement; provided, however, that because RFI is the Ground Lessee under the
Ground Lease and the owner/holder of the Lessee’s Rights that are collateral for
the Loan, Borrower, and RFI by it’s signature below, each agrees that anywhere
in this Agreement where the obligation is related to or in connection with the
Ground Lease or the Property or any portion thereof, RFI shall comply with any
such obligation and Borrower shall also have the obligation to cause RFI to
comply with any such obligation.  If RFI does not comply with any such
obligation, then Borrower shall be obligated and hereby agrees to timely perform
such obligation in RFI’s stead.  Borrower and RFI agree that the non-performance
of such obligation by them shall constitute an Event of Default under this
Agreement.

“Borrowing Base” has the meaning set forth in the RLOC/TL Loan Agreement.

“Borrowing Base Certificate” has the meaning set forth in the RLOC/TL Loan
Agreement.

“Borrower’s Indemnity” means, collectively, all of Borrower’s obligations under
each indemnity by Borrower in favor of Bank and/or the Indemnified Parties
relating to Hazardous Substances, including but not limited to Borrower’s
covenants, warranties, and indemnification obligations set forth in any
provisions contained within the Loan Documents, and/or separate secured or
unsecured indemnity agreement, relating to Hazardous Substances executed by
Borrower in connection with the Loan, and specifically including that certain
Indemnity Agreement dated of even date herewith executed by Borrower in
connection with the Loan.

“Change in Control” means any transaction or series of transactions that result
in any transfer, direct or indirect, of fifty percent (50%) or more of the
voting power of Borrower or any Guarantor, or other power to direct or cause the
direction of the management and policies of Borrower or any Guarantor, as the
case may be, or fifty percent (50%) or more of the direct or indirect beneficial
ownership of Borrower or any Guarantor, as the case may be.

“Closing Date” means the date of recordation of the Deed of Trust.

“Collateral” means all real and/or personal property now or hereafter assigned,
pledged, or hypothecated to Bank as collateral security for the Loan.  The
Collateral includes all collateral covered under the Deed of Trust, and all
includes all personal property business assets of the Obligated Group now or
hereafter assigned, pledged, or hypothecated to Lender as collateral security
for the Loan.

“Compliance Certificate” has the meaning set forth in Section 3.5 below.

“Covered by Insurance” is when defense of a lawsuit has been tendered to the
applicable insurance carrier under a valid insurance policy that provides
coverage with respect to the claim and has a deductible amount of less than Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), such insurance carrier
has accepted such tender of defense, and such insurance carrier proceeds with
such

3


--------------------------------------------------------------------------------


defense without denying liability for any part of such claim which could result
in liability of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) or
more to Borrower or any Guarantor.

“Credit Facilities” means all extensions of credit from the Bank to Borrower or
any other Obligated Group Party, whether now existing or hereafter arising,
including but not limited to the Loan described in Recital A above, and the
RLOC/TL Loans (each, a “Credit Facility”).

“Deed of Trust” has the meaning set forth in Recital B above.

“Default Rate” has the meaning given it in the Note; provided, however, that if
a default rate is not used or defined in the Note, “Default Rate” shall mean a
per annum interest rate of five percent (5%) in excess of the rate of interest
charged from time to time under the Note (the “Note Rate”); provided, however,
that if a default rate is not used or defined in the Note evidencing the Loan,
or if more than one Note Rate applies, the “Default Rate” shall mean a per annum
interest rate of five percent (5%) in excess of the highest Note Rate.

“EBITDA” means, for the Obligated Group for the applicable period, net income,
plus interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense.

“EBITDAR” means, for the Obligated Group for the applicable period, net income,
plus interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense, plus rent or lease expense.

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the United States Securities and Exchange Commission or
any replacement system.

“Eligible Account” has the meaning set forth in the RLOC/TL Loan Agreement.

“Eligible Finished Goods Inventory” has the meaning set forth in the RLOC/TL
Loan Agreement.

“Eligible Inventory” has the meaning set forth in the RLOC/TL Loan Agreement.

“Eligible Raw Materials Inventory” has the meaning set forth in the RLOC/TL Loan
Agreement.

“Events of Default” means those events of default set forth in Section 7.1
(each, an “Event of Default”).

“Facility 1” has the meaning set forth in Recital A of the RLOC/Term Loan
Agreement.

“Facility 2” has the meaning set forth in Recital A of the RLOC/Term Loan
Agreement.

“Fixed Charge Coverage Ratio” means, for the Obligated Group for the applicable
period, (a) EBITDAR minus cash taxes, cash dividends, and Maintenance Capital
Expenditures, divided by (b) the sum of all required principal payments (on
short and long term debt and capital leases), interest and rental or lease
expense.

“GAAP” means generally accepted accounting principles, consistently applied.

“Grower Lien” any lien on any collateral for any Credit Facility pursuant to
PACA or any other Agricultural Law.

4


--------------------------------------------------------------------------------


“Ground Lease” has the meaning set forth in Recital A above.

“Ground Lease Default Notice” has the meaning set forth in Section 4.2 below.

“Ground Lessor” has the meaning set forth in Recital A above.

“Ground Lessor’s Consent” has the meaning set forth in Recital B above.

“Guarantor” means, each person or entity guaranteeing all or any portion of
Borrower’s obligations under the Loan Documents, or all or any portion of any
other party’s obligations under the Loan Documents, pursuant to a Guaranty,
including those parties described in Recital C above (collectively, the
“Guarantor” or “Guarantors”).  “Guarantor” also means any indemnitor under any
indemnity agreement.

“Guaranty” means, each guaranty executed or required to be executed in favor of
Bank in connection with any of the Credit Facilities, including each continuing
guaranty, payment guaranty, payment and performance guaranty, or other guaranty
or indemnity agreement (collectively, the “Guaranty” or “Guaranties”).

“Home Page” means Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as “www.inventuregroup.net” or such other universal resource locator
that Borrower shall designate in writing to Bank as its corporate home page on
the World Wide Web.

“Hazardous Substance” means and includes any substance, material, or waste,
including asbestos, petroleum, and petroleum products (including crude oil),
that is or becomes designated, classified, or regulated as “toxic” or
“hazardous” or a “pollutant,” or that is or becomes similarly designated,
classified, or regulated, under any federal, state, or local law, regulation, or
ordinance, but does not include any such substance that is a customary and
ordinary household, cleaning, or office product used on the Property by Borrower
or any tenant or agent of Borrower, or customary construction materials used
during the course of construction of any Improvements on the Property by
Borrower or it contractors, provided such use is in accordance with applicable
hazardous materials laws and regulations.

“Improvements” means all existing and hereafter constructed improvements to the
Land.  All such Improvements shall be constructed and maintained in accordance
with the terms of the Ground Lease.

“Indemnified Costs” means all actual or threatened liabilities, claims, actions,
causes of action, judgments, orders, damages (including foreseeable and
unforeseeable consequential damages), costs, expenses, fines, penalties and
losses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Bank’s counsel), including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work (whether of the Property or any other property), or
any resulting damages, harm, or injuries to the person or property of any third
parties or to any natural resources, excepting those arising out of, or
resulting, solely from the applicable Indemnified Party’s gross negligence or
willful misconduct.

“Indemnified Parties,” means Bank, its parent, subsidiary, and any affiliated
companies, any assignees of any of Bank’s interest in the Loan or the Loan
Documents, any owners of participation or other interests in the Loan or the
Loan Documents, any purchasers of all or any portion of the Property at any
foreclosure sale or from Bank or any of its affiliates, and the officers,
directors, employees, and agents of each of them (each individually, an
“Indemnified Party”).

5


--------------------------------------------------------------------------------


“Initial Minimum TNW Amount” means Fourteen Million Seven Hundred Fifty Thousand
and No/100 Dollars ($14,750,000.00).

“Insolvency Payments” means all monetary obligations incurred or accrued during
the pendency of any Insolvency Proceeding regardless of whether allowed or
allowable in such proceeding.

“Insolvency Proceeding” means any bankruptcy, receivership, or other voluntary
or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships.

“La Cometa” has the meaning set forth in Recital C above.

“Land” has the meaning set forth in Recital A above.

“Lessee’s Rights” has the meaning set forth in Recital B above.

“Leverage Ratio” means, for the Obligated Group, the relationship, expressed as
a numerical ratio, between:  (a) Total Funded Debt of the Obligated Group, and
(b) EBITDA of the Obligated Group on a rolling four (4) quarter basis,
calculated at the end of each fiscal quarter, using the results of that fiscal
quarter and each of the three (3) immediately preceding fiscal quarters.

“Loan” means the loan being made available by Bank to Borrower pursuant to the
terms of this Agreement as described in Recital A above.

“Loan Amount” has the meaning set forth in Recital A above.

“Loan Documents” has the meaning set forth in Recital E above.

“Maintenance Capital Expenditures” means One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00).

“Maturity Date” has the meaning set forth in Recital D above.

“Maximum Loan-to-Value Ratio” means the ratio of the Loan Amount to the Property
Value.

“Minimum TNW Amount” means, initially, the Initial Minimum TNW Amount; provided,
however, that Bank shall have the right to increase or decrease this Initial
Minimum TNW Amount as determined by Bank based upon the post-Rader Acquisition
consolidated balance sheet of Borrower that Borrower is required to promptly
deliver to Bank; provided further, however, that the Minimum TNW Amount shall be
increased annually, as of the end of each fiscal year of Borrower, by an amount
equal to fifty percent (50%) of Borrower’s consolidated positive net income in
accordance with GAAP.

“Net Eligible Accounts” has the meaning set forth in the RLOC/TL Loan Agreement.

“Net Monthly Cash Income” means all actual cash income received from the
Property during a calendar month less the actual operating expenses incurred for
or attributable to the Property, excluding amounts payable under the Note.

6


--------------------------------------------------------------------------------


“Note” means that certain promissory note described in Recital B above made by
Borrower to the order of Bank in the Loan Amount, as amended, renewed, restated,
or replaced from time to time.  “Notes” means, collectively, all promissory
notes, instruments, reimbursement agreements, or other contracts or agreements
evidencing the terms and conditions of the Obligations, including the “Note”
described in Recital B above, and also including the Facility 1 Note and the
Facility 2 Note.

“Obligations” or “obligations” means all obligations, indebtedness, and
liabilities of Borrower to Bank, or any of Bank’s Affiliates, successors or
assigns, of every kind and nature, including but not limited to all loans,
advances, drafts, overdrafts, checks, promissory notes, and all other debts,
liabilities, and obligations of every kind owning by Borrower to Bank, whether
direct or indirect, voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, of the same or a different nature,
whether now existing or hereafter incurred or created, or whether incurred
directly or acquired by Bank by assignment or otherwise, including interest
thereon and all costs, expenses, and reasonable attorney’s fees (including the
fees of in-house counsel) paid or incurred by Bank at any time before or after
judgment in attempting to collect any of the foregoing, to realize on any
collateral securing any of the foregoing, to realize on any guaranty or
indemnity executed in connection with the foregoing, and to enforce this
Agreement.  The “Obligations” specifically include, but are not limited to, all
indebtedness of Borrower to Bank under the Loan and under the Credit Facilities,
and all advances made by Bank to or for the benefit of Borrower thereunder, and
Surrendered Payments.  In the event that Bank makes any Surrendered Payment,
including pursuant to a negotiated settlement, the Surrendered Payments shall
immediately and automatically without any further action required on behalf of
Bank or any other party, be reinstated as Obligations, regardless of whether
this Agreement has been terminated, cancelled, or released pursuant to its terms
or otherwise and regardless of whether Bank has surrendered, terminated,
cancelled, or released this Agreement prior to returning any Surrendered
Payments.  Unless Borrower shall have otherwise agreed in writing, for the
purposes of this Agreement, “Obligations” shall not include “consumer credit”
subject to the disclosure requirements of the Federal Truth in Lending Act or
any regulations promulgated thereunder.

“Obligated Group” and “Obligated Group Parties” shall mean, collectively, (a)
Borrower, (b) La Cometa, (c) PBB, (d) Tejas, (e) Boulder, (f) BN Foods, and (g)
RFAC (each, individually, an “Obligated Group Party”).

“PACA” means the Perishable Agricultural Commodities Act, as such may be
amended, recodified, and in effect from time to time.

“Patriot Act” has the meaning set forth in Section 9.26 below.

“PBB” has the meaning set forth in Recital C above

“Property” has the meaning set forth in Recital B above.

“Property Value” means the lower of (a) the actual acquisition cost of the Land
and existing Improvements as previously disclosed by Borrower to Bank, or (b)
the “as is” market value of the Land and existing Improvements as determined by
Bank using, as appropriate, a methodology which (i) conforms to then-current
regulatory requirements, (ii) is considered by Bank to be reasonable and
appropriate under the circumstances, and (iii) takes into account then-current
market conditions, all as determined by Bank in its sole and absolute
discretion.

“Rader Acquisition” means the acquisition by RFAC and/or the other Obligated
Group Parties, of all or a portion of the assets of RADER FARMS, INC., which
acquisition is being financed in part with the proceeds of the Credit
Facilities.

“Rader Acquisition Assets” means all business assets of RADER FARMS, INC. being
acquired by RFAC and/or the other Obligated Group Parties as part of the Rader
Acquisition.

7


--------------------------------------------------------------------------------


“Requirements” has the meaning set forth in Section 3.1.

“Reserve Account” means each reserve or impound account established and
thereafter maintained at Bank in the name of Borrower, on and subject to such
terms and conditions, and at such interest rates, as Bank may offer to Borrower
in connection with the Loan (collectively, the “Reserve Accounts”).

“Reserve Deposit” means each deposit of funds required pursuant to the Loan
Documents to be made into a Reserve Account (collectively, the “Reserve
Deposits”).

“RFAC” has the meaning set forth in Recital C above

“RFAC Eligible Inventory” has the meaning set forth in the RLOC/TL Loan
Agreement.

“RLOC/TL Security Agreement” means that certain Security Agreement (Blanket —
All Business Assets) dated as of May 16, 2007 executed by all Obligated Group
Parties in favor of Bank, which secures, among other things, (a) the Loan
Agreement and all obligations of Borrower in connection with the Loan, and (b)
all obligations of Borrower in connection with Facility 1 and Facility 2.

“RLOC/TL Loans” means, collectively, Facility 1 and Facility 2, which Credit
Facilities were made available by Bank to Borrower pursuant to and as described
in the RLOC/TL Loan Agreement.  The Loan and the RLOC/TL Loans shall be
cross-collateralized and cross-defaulted.

“RLOC/TL Loan Agreement” means that certain Loan Agreement (Revolving Line of
Credit Loan and Term Loan) between Borrower and Bank dated as of May 16, 2007
evidencing the RLOC/TL Loans, which RLOC/TL Loan Agreement was made with the
agreement and acknowledgement of all other Obligated Group Parties as to the
covenants, representations, and warranties set forth therein applicable to them
as part of the Obligated Group.

“RLOC/TL Loan Closing Date” means May 17, 2007.

“RLOC/TL Loan Documents” means all documents which evidence, guarantee, secure,
or otherwise pertain to the RLOC/TL Loans, including but not limited to the
RLOC/TL Loan Agreement, the RLOC/TL Security Agreement, and any other security
instrument or agreement securing the RLOC/TL Loan.

“Royalties Payable” means, the aggregate of all accrued and unpaid royalties
payable of the Obligated Group as show on Borrower’s consolidated balance sheet.

“Security Agreement” means any pledge, assignment, or grant of a security
interest in favor of Bank of all or any portion of the Obligated Group’s assets,
including the assignment and security interest created in favor of Bank pursuant
to that certain Security Agreement (Blanket - All Business Assets) dated as of
May 16, 2007 executed by each Obligated Group Party in favor of Bank dated of
even date herewith.  Each Security Agreement shall be in form and substance
acceptable to Bank.

“Subject Party” means, for any and all financial covenants set for this
Agreement, the subject party (i.e., Borrower, Guarantor, Obligated Group, or
other applicable party) or each subject party, as the context may require, with
respect the particular covenant.  For any Subject Party who does not have a
separate fiscal year end for tax reporting purposes, the fiscal year will be
deemed to be the calendar year.

“Surrendered Payments” means, collectively, the amount of any payments made to
Bank or any other party on behalf of Borrower or any other Obligated Group Party
(including payments resulting from liquidation of collateral) which are
recovered from the Bank by a trustee, receiver, creditor, or other party
pursuant to applicable federal or state law.

8


--------------------------------------------------------------------------------


“Swap Contract” means, individually and collectively, as the context may
require, any rate lock agreement or interest rate protection agreement, such as
any rate lock agreement, interest rate swap agreement, the International Swaps
and Derivatives Association, Inc. Master Agreement, or similar agreement or
arrangements now existing or hereafter entered into by Borrower and/or any other
Obligated Group Party and Bank in connection with one or more of the Credit
Facilities, to hedge the risk of variable rate interest volatility or
fluctuations in interest rates, as any such agreement or arrangement may be
modified, supplemented and in effect from time to time.

“Swap Payments” has the meaning set forth in Section 6.1.

“Tangible Net Worth” means (1) the total of all assets properly appearing on the
consolidated balance sheet of Borrower (i.e. of the Obligated Group) in
accordance with GAAP, less (2) the sum of (i) the book amount of all such assets
which would be treated as intangibles under GAAP, including, without limitation,
all such items as goodwill, trademarks, trademark rights, trade names, trade
name rights, brands, copyrights, patents, patent rights, licenses, deferred
charges and unamortized debt discount and expenses, (ii) any write-up in the
book value of any such assets resulting from a revaluation thereof subsequent to
the date of the Agreement, (iii) all reserves which have not already been
deducted in calculating total assets on Borrower’s consolidated balance sheet,
including reserves for depreciation, depletion, insurance, and inventory
valuation, but not including contingency reserves not allocated for any
particular purpose and not deducted from assets, (iv) the amount, if any, at
which any shares of stock of Borrower or any other Obligated Group Party appear
on the asset side of such balance sheet, (v) all liabilities of Borrower or any
other Obligated Group Party shown on such balance sheet, (vi) all investments in
foreign affiliates and non-consolidated domestic affiliates, and (vii) all
accounts or notes due to Borrower or any other Obligated Group Party from any
shareholder, director, officer, employee or affiliate of Borrower or any other
Obligated Group Party or from any relative of such party.

“Tejas” has the meaning set forth in Recital C above.

“Third Party Indemnity” means any indemnity agreement executed by a Guarantor or
any other third party in favor of Bank, including the indemnity in favor of Bank
pursuant to those certain Third Party Indemnity Agreements being executed by
each Guarantor in connection with the Loan.

“Total Funded Debt” means, for the Obligated Group for the applicable period,
the sum of (a) outstanding borrowings under the Loan and the RLOC/TL Loans, plus
(b) the face amount of issued and outstanding letters of credit, plus (c) the
aggregate outstanding principal balance of all other indebtedness for borrowed
money, including capital lease obligations, plus (d) the aggregate of all
guaranties executed by Borrower or any other Obligated Group Party.

“Unmatured Event of Default” means an event that, with notice or the passage of
time, or both, could become an Event of Default.

1.             Conditions Precedent to Closing and Disbursement.

1.1          Conditions to Closing and Disbursements Upon Closing.  Before Bank
becomes obligated to close the Loan herein contemplated or make any disbursement
under this Agreement, the following closing conditions shall have been satisfied
at Borrower’s sole cost and expense in a manner acceptable to Bank in its sole
and absolute discretion. No waiver of any closing condition is effective unless
expressly made in writing by Bank.

(a)           Financial Statements of Borrower and Other Financial Information. 
Borrower shall have delivered to Bank all financial statements and other
financial information currently required under the Loan Documents, certified as
being true, correct, and complete in all material respects by an authorized
officer, manager, member, or general partner of Borrower or other applicable
parties.

9


--------------------------------------------------------------------------------


(b)           Organizational Documents and Certificates.  Borrower shall have
delivered to Bank, for each party to each of the Loan Documents:

(i)            All organization documents and evidence of due formation and good
standing requested by Bank.

(ii)           All resolutions, certificates of authority, incumbency
certificates, or other evidence of authorization requested by Bank.

(iii)          Evidence of such party’s Federal Tax Identification Number.

(iv)          An Article 9 Certificate in form and substance acceptable to Bank.

(c)           Loan Documents and Other Items.  Borrower shall have duly executed
or obtained the due execution of, and delivered to Bank, all Loan Documents and
other items required by Bank to be executed in connection with the Loan,
including but not limited to this Agreement, the Note, the Deed of Trust, the
Guaranties, the Third Party Indemnities, UCC-1 financing statements, and any and
all other such documentation otherwise required by Bank to fulfill the purposes
of this Agreement.

(d)           Security Interests Perfected.  The Deed of Trust shall have been
duly recorded in a first-priority lien position.  Bank’s security interest in
all personal property and fixtures described in the Deed of Trust shall have
been duly perfected in a first-priority lien position.  Bank’s security interest
in all property pledged as collateral security for the Loan, as described in one
or more Security Agreements or other security instruments executed by Borrower,
and/or any third party pledgor, in favor of Bank, shall have been duly perfected
in a first-priority lien position.

(e)           Title Insurance Commitment.  Bank shall have received a commitment
to issue an ALTA extended coverage lender’s policy of title insurance
underwritten by a title insurance company approved by Bank in its sole and
absolute discretion in an amount not less than the Loan Amount and insuring the
lien of the Deed of Trust to be a first-priority lien on the Property, including
the Lessee’s Rights, subject only to such exceptions and conditions to title as
Bank has approved, and containing such endorsements as Bank may require, which
may include zoning, survey, access, parcel contiguity, variable rate,
environmental, tax parcel, and leasehold policy endorsements.  In addition, if
required by Bank, one or more other title insurance companies acceptable to Bank
shall have issued such coinsurance and/or reinsurance as Bank may require.  No
title matter may be insured over by any title company without the express
written consent of Bank.  The final title insurance policy shall be delivered to
Bank within a reasonable time following the issuance of the title insurance
commitment.

(f)            Survey.  If requested by Bank, Borrower shall have delivered to
Bank an ALTA/ACSM survey of the Land and any existing Improvements thereon
certified to Bank and the title insurance company by a licensed land surveyor
and showing the location of all boundary lines, easements, rights of way, and
other matters affecting the Land.  Such survey shall be certified by the land
surveyor within ninety (90) days of the Loan Closing Date.  Such survey shall be
sufficient for the deletion of the survey exception, if any, from the Bank’s
title insurance policy.

(g)           Flood Hazard Evidence and Insurance.  Borrower shall have provided
Bank with evidence as to whether or not the Land or any portion thereof is
located in an area identified as having “special flood hazards” as such term is
defined in the federal Flood Disaster Protection Act of 1973, as amended.  If
any part of the Improvements is in a special flood hazard area, Borrower shall
have provided Bank with a flood insurance policy as part of the insurance
requirements of this Agreement.

(h)           Insurance.  Borrower shall have provided evidence that there is in
effect all insurance required by Bank pursuant to this Agreement and the other
Loan Documents, written by

10


--------------------------------------------------------------------------------


insurers, and in form and in amount satisfactory to Bank.  Borrower shall also
have provided evidence that there is in effect all insurance required by Bank
pursuant to the RLOC/TL Loan Agreement and the other RLOC/TL Loan Documents,
written by insurers, and in form and in amount satisfactory to Bank.

(i)            Taxes and Tax Service Contract.  Borrower shall have provided to
Bank the tax identification number(s) assigned to the Land and evidence that all
taxes and assessments levied against or affecting the Land have been paid
current, or in the event Borrower has commenced a legal or administrative
challenge to any such tax or assessment, evidence that such liability has been
bonded over, or that funds for the payment thereof (in the amount of the
original assessment) have been escrowed with an independent third party with
provisions for the payment thereof satisfactory to Bank in its sole and absolute
discretion.  Borrower shall have provided to Bank, at Borrower’s cost and
expense, a tax service contract for the Land with a tax service company, and
containing terms and conditions, acceptable to Bank in its sole and absolute
discretion.  Additionally if requested by Bank, Borrower shall also provide a
sales tax clearance letter from the appropriate taxing authority.

(j)            Appraisal.  Bank shall have received, reviewed and approved, in
Bank’s sole and absolute discretion, an MAI certified appraisal of the Property,
performed in accordance with FIRREA and Bank’s appraisal requirements by an
appraiser selected and retained by Bank, in form and content acceptable to Bank.

(k)           Environmental.  Bank shall have received, reviewed, and approved,
in Bank’s sole and absolute discretion, a Phase I Environmental Site Assessment
prepared by a licensed or registered environmental engineer or other qualified
party satisfactory to Bank, and the information set forth in it must be
acceptable to Bank.

(l)            Agreements Related to the Property.  If requested by Bank,
Borrower shall provide Bank with copies of all ongoing agreements related to the
Property, including but not limited to all property management agreements, all
service contracts and warranties, all leases affecting the Property, and such
other Property-related information which Bank may reasonably request.  All such
agreements required by Bank shall be in full force and effect.

(m)          Existing Leases; Subordinations.  If there are any leases of any
part of the Property in existence as of the loan closing date other than the
Ground Lease (i) copies of those leases must be delivered to and approved by
Bank, and (ii) if required by Bank, Bank shall have received fully executed
estoppel certificates, subordination agreements, and/or subordination,
nondisturbance and attornment agreements, in form and substance acceptable to
Bank.

(n)           Fees.  Borrower shall have paid to Bank, in immediately available
funds, all fees and costs called for under this Agreement or by any Loan
commitment letter.

(o)           Approval of Items.  Bank shall have approved or consented to, as
the case may be, all items required by Bank prior to the closing of the Loan
pursuant to this Agreement which are subject to the consent or approval of
Bank.  All contracts or agreements included in such items shall be in full force
and effect.

(p)           Zoning.  If required by Bank, Borrower shall have provided to Bank
evidence satisfactory to Bank in its sole and absolute discretion that the
Property is properly zoned for its intended use and that any and all zoning
stipulations have been complied with.

(q)           Condition of Property. Unless otherwise agreed in writing by Bank,
the Property and all existing improvements thereon shall not be in need of
immediate repairs (except de minimis repairs), as determined by Bank in its sole
and absolute discretion.

11


--------------------------------------------------------------------------------


(r)            No Default.  No event shall have occurred and be continuing which
would constitute a default or Event of Default (as defined in the applicable
document) or an Unmatured Event of Default under any of the Loan Documents.

(s)           No Condemnation Proceedings.  Neither the Property nor any
interest in it shall be affected by eminent domain or condemnation proceedings.

(t)            Opinion Letters.  If required by Bank, Borrower has delivered to
Bank a favorable opinion from independent counsel, opining to such matters as
Bank may require, in form and substance satisfactory to Bank in its sole and
absolute discretion, by counsel acceptable to Bank for Borrower and/or any other
parties to the Loan Documents.

(u)           Miscellaneous.  Borrower shall have delivered to Bank any other
item reasonably deemed necessary by Bank and shall have fulfilled any other
condition reasonably required by Bank to fulfill the intention of this Agreement
and any Loan commitment issued to Borrower.

2.             Disbursement Conditions and Procedures; Other Loan Terms.

2.1          Disbursement Conditions, Amounts, and Procedures.

(a)           Single Disbursement.  Subject to the terms hereof, unless
otherwise agreed in writing by Bank, Bank shall disburse the Loan as a single
disbursement upon the closing of the Loan.

(b)           Debit of Loan at Closing.  As of the day the Loan closes, Bank is
authorized to make payments on Borrower’s behalf by debiting the Loan funds and
disbursing such amounts to itself for all costs and expenses payable by Borrower
to Bank pursuant to the terms of this Agreement, if such have not been received
by Bank in immediately available funds directly from Borrower’s own funds.  Such
expenses shall include but not be limited to:  (i) legal fees and expenses of
Bank’s counsel; (ii) loan administration and documentation fees; (iii) appraisal
fees, and, if applicable, appraisal review fees; and (iv) and other fees and
costs required to be paid to Bank by Borrower under this Agreement.

(c)           Interest on Disbursement.  Interest on the Loan shall be payable
from the time Bank debits the Loan funds in the amount of the disbursement.

(d)           Use of Disbursements.  Borrower agrees to use disbursements solely
in conformity with the uses set forth above, except as otherwise provided herein
or agreed to in writing by Bank.

(c)           Debit of Loan at Closing.  As of the day the Loan closes, Bank is
authorized to make payments on Borrower’s behalf by debiting the Loan funds and
disbursing such amounts to itself for all costs and expenses payable by Borrower
to Bank pursuant to the terms of this Agreement, if such have not been received
by Bank in immediately available funds directly from Borrower’s own funds.  Such
expenses shall include but not be limited to:  (i) legal fees and expenses of
Bank’s counsel; (ii) loan administration and documentation fees; (iii) appraisal
fees, and, if applicable, appraisal review fees; and (iv) other fees and costs
required to be paid to Bank by Borrower under this Agreement.

(f)            Interest on Disbursement.  Interest on the Loan shall be payable
from the time Bank debits the Loan funds in the amount of the disbursement.

2.2          Escrow for Loan Closing; Fulfillment of Conditions.

(a)           Escrow for Loan Closing.   In connection with the Loan closing and
the disbursement of Loan proceeds by Bank under this Agreement, Bank, at its
option, may require that such

12


--------------------------------------------------------------------------------


disbursement be made through an escrow maintained with a title company or law
firm acceptable to Bank in its sole and absolute discretion, in accordance with
escrow instructions prepared by Bank.

(b)           Fulfillment of Conditions. Bank need not make any disbursement of
the Loan funds until Borrower fulfills all conditions of the Loan Documents, at
Borrower’s sole cost and expense.  All such conditions shall be satisfied at
Borrower’s sole cost and expense.

(c)           Deferral of Conditions; Conditions Subsequent.  If Borrower has
not fulfilled all closing and disbursement conditions prior to the date set for
closing the Loan, Bank, at its option, may close the Loan without disbursing any
Loan funds or may close the Loan and disburse some or all of the Loan funds
subject to Borrower’s compliance with any or all such condition(s) as conditions
subsequent to the Loan closing.  In such event, Bank shall notify Borrower of
the conditions subsequent that must be met and the time period(s) within which
Borrower is required to comply.  If no time period for compliance is specified
by Bank as to any condition subsequent, then Borrower shall comply with such
condition subsequent within thirty (30) days of the date of closing of the
Loan.  Failure of Borrower to comply with all conditions subsequent within the
applicable time periods shall be an Event of Default hereunder.

2.3          Automatic Deduction.  At Borrower’s election, automatic deduction
may be used to make payments under the Loan.  If Borrower so elects, then the
following shall apply:

(a)           Monthly Payments.  Borrower agrees that monthly payments on the
Loan will be deducted automatically on the due date from the Account.

(b)           Date of Debit.  Bank will debit the Account on the dates the
payments on the Loan become due.  If a due date does not fall on a Banking Day
(as such term is defined in the Note) , Bank will debit the Account on the first
Banking Day following the due date.

(c)           Maintenance of Funds.  Borrower will maintain sufficient funds in
the Account on the dates Bank enters debits authorized by this Agreement.  If
there are insufficient funds in the Account on the date Bank enters any debit
authorized by this Agreement, the debit will be reversed.

(d)           Security.  Borrower hereby grants to Bank a security interest in
the Account, and any other accounts from which Borrower may hereafter authorize
Bank to debit payments due on the Loan, for the purpose of securing the payment
of amounts Bank is authorized to deduct from the Account or such other accounts.

2.4          Collateral Security.

(a)           Other Collateral.  In addition to the Property described above,
the Loan shall be secured by all of the following:

(i)            Personalty Related to the Land and Improvements.  A
first-priority lien on and security interest in all equipment, furniture,
fixtures, and materials to be incorporated into any Improvements, and any other
personal property owned by Borrower located on or used in connection with the
Land and Improvements; provided, however, that as to any such property assets
subject to an Approved Existing Lien, Bank shall obtain a second-priority
security interest, subject only to the Approved Existing Lien.

(ii)           Contracts.  If requested by Bank, an assignment of, and
first-priority security interest in and all development contracts, management
contracts, service and warranty contracts, and all other agreements now or
hereafter entered into by Borrower in connection with the leasing, management,
operation, or maintenance of Property, or for services on or related to, the
Property.

13


--------------------------------------------------------------------------------


(iii)          Business Assets.  A first-priority security interest in all
business assets of the Obligated Group, as more particularly described in one or
more Security Agreements; provided, however, that as to any business assets
subject to an Approved Existing Lien, Bank shall obtain a second-priority
security interest, subject only to the Approved Existing Lien; provided further,
however, that with respect to any vehicles currently owned by any being
purchased as part of the Rader Acquisition Assets (as such term is defined in
the RLOC/TL Loan Agreement), no lien of Bank on the certificates of title for
such vehicles shall be required.

(iv)          Accounts.  An assignment of, and first-priority security interest
in all of the following accounts (if any, whether opened prior to, concurrently
with, or subsequent to, the closing of the Loan), and all funds contained or
deposited therein:  (A) the Account, and (B) all Reserve Accounts, is any.

(v)           Swap Contract Payments.  An assignment of, a lien on, and
first-priority security interest in all payments due at any time and from time
to time from Bank to Borrower under any Swap Contract.

(b)           Release of Collateral.  Unless otherwise agreed in writing by
Bank, Bank’s security interest in all collateral for the Loan shall be released
by Bank when the Loan has been paid and performed in full unless such collateral
also serves as collateral for other indebtedness of Borrower or any other party
to Bank; provided, however, that if there is any conflict in the release terms
contained in any security agreement, assignment, or other security instrument as
to the terms upon which the Bank’s security interest in the collateral described
in that document, or any portion thereof, shall be terminated and/or released
and the terms of this Section, the terms of any such security agreement,
assignment, or other security instrument shall control and govern the collateral
described therein.

(c)           Collateral Documents.  Borrower agrees to execute and/or
authorize, as the case may be, any and all documents, including security
agreements and financing statements, as Bank may reasonably request in order to
create, perfect, or continue the security interests described above.

(d)            Cross-Collateralization; Payment Application.

(i)             Borrower and each other Obligated Group Party understands and
acknowledges that certain collateral will secure both the Loan and the RLOC/TL
Loans, and may secure other Obligations, and thus the Loan and the RLOC/TL Loans
(and any other secured Obligations) will be cross-collateralized by such
collateral.  Without limitation, at the closing of the Loan, the Deed of Trust
executed by Borrower covering the Property described therein will cover all
Obligations, including the Loan and the RLOC/TL Loans, and thus the Loan and the
RLOC/TL Loans will be cross-collateralized by such collateral.  Additionally,
the Security Agreement(s) executed by Borrower and/or the other Obligated Group
Parties at or prior to the RLOC/TL Closing Date covering the collateral
described therein cover all Obligations, including the Loan and the RLOC/TL
Loans, and thus the Loan and the RLOC/TL Loans will be cross-collateralized by
such collateral.

(ii)           Borrower and each other Obligated Group Party agrees that all
involuntary payments and prepayments by liquidation of all or any portion of
such collateral, through foreclosure or otherwise, shall be applied to
Borrower’s obligations under the Loan Documents, and any other Obligations
secured thereby, in such order and manner as Bank shall determine in its sole
and absolute discretion.

(iii)          Borrower and each other Obligated Group Party understands and
agrees that, unless otherwise agreed in writing by Bank, (i) Bank may direct the
order and manner of any sale of all or any part of the collateral held for any
Credit Facility, and Bank may also bid at any

14


--------------------------------------------------------------------------------


such sale, and (ii) Bank may apply any proceeds of any collateral to payment of
the Loan and/or either of the RLOC/TL (and any other secured Obligations) in
such manner, order, and priority as Bank may elect, whether or not those
obligations are guaranteed by any Guaranty or secured by other collateral at the
time of the application.

(iv)         Each of Borrower, RFAC, and each other Obligated Group Party
understands and acknowledges that, effective as of the Closing Date, (i) the
Deed of Trust encumbering the Property will secure the Loan and will also secure
the RLOC/TL Loans, thus the Loan and the RLOC/TL Loans will be
cross-collateralized by the Property, (ii) the Security Agreement(s) covering
Borrower’s and each other Obligated Group Party’s business assets, including the
Rader Acquisition Assets, will secure both the Loan and the RLOC/TL Loans (and
other indebtedness described therein), thus the Loan and the RLOC/TL Loans will
also be cross-collateralized by the collateral described in the Security
Agreement(s).  All other collateral for the Loan, if any, will also secure the
RLOC/TL Loans.  All other collateral for the RLOC/TL Loans, if any, will also
secure the Loan.

(v)          Each of Borrower, RFAC, and each other Obligated Group Party agrees
that all involuntary payments and prepayments by liquidation of the Property, or
any portion thereof, as collateral under the Deed of Trust, through foreclosure
or otherwise, shall be applied (i) first, to Borrower’s obligations under the
Loan Documents; and (ii) then, to Borrower’s  obligations under the RLOC/TL Loan
Documents and any other Obligations secured thereby in such order and manner as
Bank shall determine in its sole and absolute discretion.

3.             Covenants of Borrower.  Borrower promises to keep each of the
covenants set forth below, unless Bank has waived compliance in writing.

3.1          Compliance with Law and Ground Lease.  Borrower shall comply, and
shall cause RFI to comply, with all existing and future laws, regulations,
orders, building codes, restrictions and requirements of, and all permits and
approvals from, and agreements with and commitments to, all governmental,
judicial, or legal authorities having jurisdiction over the Property, including
those pertaining to the acquisition, ownership, management, maintenance,
operation, or enjoyment of the Property, and with all covenants and restrictions
and other title encumbrances affecting the Property, and with the terms and
conditions of the Ground Lease, and Borrower shall also comply with all existing
and future laws, regulations, orders, codes, restrictions, and requirements of,
and all permits and approvals from, and agreements with and commitments to, all
governmental, judicial, or legal authorities having jurisdiction over Borrower’s
business and other properties (collectively, the “Requirements”).

3.2          Taxes; Additional Costs.  Borrower shall not deduct any taxes from
any payments it makes to the Bank.  If any government authority imposes any
taxes on any payments made by Borrower, Borrower shall pay the taxes and shall
also pay to the Bank, at the time interest is paid, any additional amount which
the Bank specifies as necessary to preserve the after-tax yield the Bank would
have received if such taxes had not been imposed.  Upon request by the Bank, the
Borrower will confirm that it has paid the taxes by giving the Bank official tax
receipts (or notarized copies) within thirty (30) days after the due date. 
However, the Borrower will not pay the Bank’s net income taxes.  Additionally,
Borrower shall pay the Bank, on demand, for the Bank’s costs or losses arising
from any statute or regulation, or any request or requirement of a regulatory
agency.  The costs and losses (a) will be allocated to the loan in a manner
determined by the Bank, using any reasonable method, and (b) include the
following: (i) any reserve or deposit requirements, and (ii) any capital
requirements relating to the Bank’s assets and commitments for credit.

3.3          Insurance.

(a)           Borrower shall provide, maintain, and keep in force at all times
prior to repayment of the Loan:

15


--------------------------------------------------------------------------------


(i)            All-risk hazard insurance covering the Property, reflecting
coverage in an amount not less than one hundred percent (100%) of the full
insurable value of the Property on a replacement cost basis, that includes
(unless otherwise agreed in writing by Bank): (A) a lender’s loss payable
endorsement with a severability of interest clause with a thirty (30) day notice
to Bank in the event of cancellation, non-renewal, or material change, (B) a
replacement cost endorsement, (C) no coinsurance clause, (D) boiler and
machinery coverage, (E) vandalism and malicious mischief coverage, (F) extra
expense coverage and (G) loss of rents insurance in an amount of not less than
the greater of (1) 100% of one year’s Rental Value of the Property or (2) to
twelve (12) months’ principal and interest payments, taxes, and insurance
premiums relating to the Property.  For purposes hereof, “Rental Value” shall
include, as applicable (1) the total projected gross rental income from tenant
occupancy of the Property as set forth in any tenant leases, and any other
projections delivered to Bank, (2) the amount of all charges which are the legal
obligation of tenants and which would otherwise be the obligation of the
applicable Borrower, and (3) the fair rental value of any portion of the
Property which is occupied by Borrower, or any Affiliate of Borrower.

(ii)           Commercial General Liability coverage with such limits as Bank
may require.  This policy shall name Bank as an additional insured.  Coverage
shall be written on an occurrence, not claims made, basis.  Initially (i.e. as
of the Closing Date), the Commercial General Liability insurance coverage limits
required are One Million and no/100 Dollars ($1,000,000.00) per occurrence and
Two Million and No/100 Dollars ($2,000,000.00) aggregate.

(b)           Borrower shall provide, maintain, and keep in force at all times
prior to repayment of the Loan, any and all additional insurance Bank in its
reasonable judgment may from time to time require, against commonly insured
hazards for similarly situated properties.  Such additional insurance may
include flood insurance as required by federal law and earthquake and/or
sinkhole insurance as required by Bank.  At Bank’s request, Borrower shall
supply Bank with an original, countersigned original, or certified copy of any
policy.  All policies of insurance required under the Loan Documents shall be
issued by companies approved by Bank having an A.M. Best’s rating acceptable to
Bank, with limits, coverage, forms, deductibles, inception and expiration dates
and cancellation provisions acceptable to Bank, and shall provide that all
proceeds be payable to Bank to the extent of its interest.  In addition, each
required property insurance policy shall contain a mortgagee clause or Lender’s
Loss Payable Form (Form CP1218 or equivalent) in favor of Bank, and any other
endorsements required by Bank, and shall provide that all proceeds be payable to
Bank to the extent of its interest.  An approval by Bank is not, and may not be
deemed to be, a representation of the solvency of any insurer or the sufficiency
of any amount of insurance.  Each policy of insurance required under the Loan
Documents shall provide that it may not be modified or canceled without at least
thirty (30) days’ prior written notice to Bank.  When any required insurance
policy expires, Borrower shall furnish Bank with proof acceptable to Bank that
the policy has been reinstated or a new policy issued, continuing in force the
insurance covered by the expired policy.  Borrower shall also furnish evidence
satisfactory to Bank that all premiums for such policy have been paid within
thirty (30) days of renewal or issuance.  If Bank fails to receive such proof
and evidence, Bank has the right, but not the obligation, to obtain current
coverage and advance funds to pay the premiums for it.  Borrower shall repay
Bank immediately on demand for any advance for such premiums, which will be an
additional loan to Borrower bearing interest at the Default Rate and secured by
the Deed of Trust and any other collateral held by Bank in connection with the
Loan.  As to all policies of insurance provided by Borrower, Borrower shall be
named as the insured and any additional insured parties shall be subject to
Bank’s approval.  As to all policies of insurance provided by a third party
other than Borrower, Borrower shall be named as an additional insured.

3.4          Payment of Expenses.  Borrower shall pay Bank’s reasonable costs
and expenses incurred in connection with the making, disbursement, and
administration of the Loan.  Borrower shall also pay any and all of Bank’s costs
and expenses incurred in connection with any revisions, extensions, renewals, or
“workouts” of the Loan, and in the exercise of any of Bank’s rights or remedies
under this

16


--------------------------------------------------------------------------------


Agreement.  Such costs and expenses include charges for title insurance
(including endorsements), filing, recording, and escrow charges, fees for
appraisal and appraisal review, environmental services, mortgage taxes, document
review and preparation, reasonable legal fees and expenses of Bank’s counsel,
and any other reasonable fees and costs for services, regardless of whether such
services are furnished by Bank’s employees or agents or independent
contractors.  Borrower acknowledges that amounts payable under this Section are
not included in any loan or commitment fees for the Loan.  All such sums
incurred by Bank and not immediately reimbursed by Borrower will be considered
an additional loan to Borrower secured by the Deed of Trust and bearing interest
at the Default Rate.

3.5          Financial and Other Information.  Borrower and each other Obligated
Group Party shall keep true and correct financial books and records, using GAAP,
or such other accounting principles as Bank in its reasonable judgment may find
acceptable from time to time.  The financial statements and other information
required of Borrower under this Section shall be prepared on a consolidated
basis including all Obligated Group Parties.  Borrower, and each other Obligated
Group Party if applicable, shall provide to Bank the following:

(a)           Annual Financial Statements; Annual Report on Form 10-K.  Via
either the Edgar System, Borrower’s Home Page, or such other system acceptable
to Bank, within ninety (90) days after the filing of Borrower’s Annual Report on
Form 10-K for the fiscal year then ended with the Securities and Exchange
Commission, the annual Independent Registered Public Accounting Firm prepared
and audited financial statements for such fiscal year as contained in such
Annual Report on Form 10-K and, as soon as it shall become available, the annual
report to shareholders of Borrower for the fiscal year then ended.

(b)           Interim Financial Statements; Quarterly Report on Form 10-Q.  For
each fiscal quarter other than the last fiscal quarter of each fiscal year, via
the Edgar System, Borrower’s Home Page, or such other system acceptable to Bank,
within forty-five (45) days after the filing of its Quarterly Report on Form
10-Q for the fiscal quarter then ended with the Securities and Exchange
Commission, copies of the financial statements for such fiscal quarter as
contained in such Quarterly Report on Form 10-Q.

(c)           Other Reports.  Via the Edgar System, Borrower’s Home Page, or
such other system acceptable to Bank, promptly after the same become publicly
available, copies of all periodic reports, proxy statements, and other materials
filed by Borrower or any Affiliate of Borrower with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of the Securities and Exchange Commission.

(d)           Compliance Certificate.  Within forty-five (45) days after the end
of each fiscal quarter, a certificate in the form attached hereto as Exhibit C
(each, a “Compliance Certificate”), executed by Borrower’s chief financial
officer or other officer or person acceptable to Bank, certifying (1) that the
Obligated Group is in compliance with the financial covenants set forth in this
agreement, including (i) the minimum Fixed Charge Coverage Ratio required under
Section 3.17, (ii) the maximum Leverage Ratio required under Section 3.17, and
(ii) the minimum Tangible Net Worth required under Section 3.17, (2) that the
representations and warranties set forth in the Agreement are true and correct
as of the date of the certificate, and (3) that, as of the date of the
certificate, no default or Event of Default, or Unmatured Event of Default, has
occurred and is continuing under this Agreement.

(e)           Agings of Accounts Receivable Report.  Within thirty (30) days
after the end of each calendar month, the Obligated Group’s detailed aging by
invoice date of accounts and contracts receivable as of the last day of such
monthly reporting period, together with an explanation of any adjustments made
at the end of such period.

(f)            Accounts Payable Report.  Not later than thirty (30) days after
the end of each calendar month, the Obligated Group’s detailed accounts payable
report as of the last day of such period,

17


--------------------------------------------------------------------------------


together with an explanation of any adjustments made at the end of such period. 
Such detailed accounts payable report shall include Royalties Payable.

(g)           Inventory Report.  Not later than thirty (30)  days after the end
of each calendar month, the Obligated Group’s detailed schedule of inventory,
together with an explanation of any adjustments made at the end of such period.
Such detailed inventory report shall include the total of all inventory of the
Obligated Group, and the portions of such total representing (i) Eligible Raw
Material Inventory, (ii) Eligible Finished Goods Inventory, and (iii) RFAC
Eligible Inventory.

(h)           Monthly Leadership Financial Package.  Promptly upon the request
of Bank, Borrower’s monthly leadership financial package, together with such
related information as requested by Bank.

(i)            Other Information.  Promptly upon the request of Bank, such other
information as Bank may reasonably request concerning the affairs and properties
of Borrower and/or any other Obligated Group Party.

Notwithstanding anything in this Section to the contrary, if for any reason the
Edgar System, Borrower’s Home Page, and/or such other system acceptable to Bank
are not available to Borrower as is required for making available the financial
statements or reports referred to above, Borrower shall then furnish a copy of
such financial statements or reports to Bank.

By signing where indicated below in this Agreement, the Obligated Group Parties
hereby authorize Borrower to represent, warrant, and certify on their behalf as
to the financial covenants and other items concerning the Obligated Group set
forth in Compliance Certificate and as to any other financial and other
information provided by Borrower to Bank concerning the Obligated Group and/or
any individual Obligated Group Party.

3.6          Audits.  Borrower shall allow Bank and its agents to inspect
Borrower’s properties and examine, audit, and make copies of Borrower’s books
and records at any reasonable time.  If any of Borrower’s properties, books, or
records are in the possession of a third party, Borrower authorizes that third
party to permit Bank or its agents to have access to perform inspections or
audits and to respond to Bank’s requests for information concerning such
properties, books and records.

3.7          Notices.  Borrower shall notify Bank promptly in writing of any and
all of the following:

(a)           Any existing and/or threatened litigation, claims, investigations,
administrative proceedings, and similar actions affecting Borrower or any other
Obligated Group Party where, if monetary in nature, the amount claimed is or may
be Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) or more, and
which (i) is not dismissed within sixty (60) days of the filing thereof, and
(ii) is not Covered by Insurance.

(b)           Any material adverse change in Borrower’s or any Guarantor’s
financial condition, any material adverse change in Borrower’s any other
Obligated Group Party’s operations, or any other circumstance, event, or
occurrence that results in a material adverse change in Borrower’s or any
Guarantor’s ability to timely perform any of its obligations under any of the
Loan Documents.

(c)            Any notice that Borrower’s or any Guarantor’s business fails in
any respect to comply with any Requirement, and/or any material dispute between
Borrower and any Guarantor, or between Borrower or any Guarantor and any
government authority.

(d)            Any (i) material dispute between Borrower, or other Obligated
Group Party, and any third party franchisor or licensor, where such party’s
franchise or license is material to Borrower’s or any

18


--------------------------------------------------------------------------------


other Obligated Group Party’s business, or (ii) any default or breach under any
franchise agreement or license agreement to which Borrower or other Obligated
Group Party is a party, where the franchise or license under such agreement is
material to Borrower’s or any other Obligated Group Party’s business.

(e)            Any change in Borrower’s or any other Obligated Group Party’s
name, legal structure or business structure, state in which Borrower or any
other Obligated Group Party has filed its entity incorporation or organizational
documents, and/or location of its place of business or its chief executive
office if it has more than one place of business, Borrower’s or any other
Obligated Group Party’s organizational identification number assigned by the
state of its incorporation or organization, and/or any change in the location of
Borrower’s or any other Obligated Group Party’s books and records, all which are
currently located at Borrower’s chief executive office (except as otherwise
disclosed in writing to Bank).

(f)             The institution of any steps by Borrower or any other Obligated
Group Party to withdraw from or terminate any employee benefit plan as to which
Borrower or any other Obligated Group Party may have liability.

(g)            Any Change in Control or any change in the key management of
Borrower.

(h)            Any default, Event of Default, or Unmatured Event of Default
under any of the Loan Documents by Borrower or any other Obligated Group Party
and any alleged breach or default any of the Loan Documents by Bank.

(i)            Any notice that any collateral for the Loan is subject to any
Grower Lien.

(j)            Any written or oral communication Borrower or any other Obligated
Group Party receives from any governmental, judicial, or legal authority giving
notice of any claim or assertion that the Land or Improvements fail in any
respect to comply with any of the Requirements or any other applicable
governmental law.

(k)           Any material adverse change in the physical condition of the
Property (including any damage suffered as a result of fire, earthquakes, or
floods).

(l)            Any event that shall have occurred and be continuing that would
constitute a breach or default, or that, with notice or the passage of time, or
both, could become a breach or default under the Ground Lease by any party
thereto.

3.8          Keeping Guarantors and Third Party Pledgors Informed.  If the Loan
is guaranteed, Borrower shall keep each Guarantor and/or third party pledgor
informed of Borrower’s financial condition and business operations, the
condition and all uses of the Property, including all changes in condition or
use, and any and all other circumstances that may affect Borrower’s ability to
pay or perform its obligations under the Loan Documents.  However, any failure
to do so shall not give rise to any defense to Guarantor and/or any third party
pledgor.

3.9          Use of Proceeds.  Borrower shall use the Loan for the purposes
described in Recital A. above unless other wise agreed in writing by Bank.

3.10        Performance of Acts.  Upon Bank’s request, Borrower shall perform
all acts necessary or advisable to perfect any lien or security interest
provided for in the Loan Documents or to carry out the intent of the Loan
Documents.

3.11        Maintenance of Properties; Preservation of Rights.  Borrower shall
make any repairs, renewals, or replacements to keep the Borrower’s properties in
good working condition.  Borrower shall

19


--------------------------------------------------------------------------------


obtain, preserve and maintain in good standing, as applicable, all rights,
privileges and franchises necessary or desirable for the operation of the
Property and for the operation of Borrower’s business.

3.12        Indemnity Regarding Ownership of Property and Other Risks.  Borrower
indemnifies, defends, and holds the Indemnified Parties harmless for, from, and
against any and all actual or threatened liabilities, claims, actions, causes of
action, judgments, orders, damages (including foreseeable and unforeseeable
consequential damages), costs, expenses, fines, penalties, and losses (including
sums paid in settlement of claims and all reasonable consultant, expert and
legal fees and expenses of Bank’s counsel), and any resulting damages, harm or
injuries to the person or property of any third parties, directly or indirectly
arising out of or resulting from (a)  the ownership, management, maintenance,
operation, marketing, leasing, sale, or use of the Property, as applicable,
whether such claims are based on theories of derivative liability, comparative
negligence or otherwise, (b) any development of or improvement to the Property,
including any defective workmanship or materials; (c) any failure to satisfy any
requirements of any laws, regulations, ordinances, governmental policies or
standards, reports, maps, development agreements, or regulatory agreements that
apply or pertain to the Property; (d) breach of any representation or warranty
made or given by Borrower to any of the Indemnified Parties or to any
prospective or actual lessee or buyer of all or any portion of the Property;
and/or (e) any claim or cause of action of any kind by any party that any
Indemnified Party is liable for any act or omission of Borrower or any other
person or entity in connection with the ownership, management, maintenance,
operation, marketing, leasing, sale, or use of the Property, or any development
of or improvement to the Property, excepting those arising out of, or resulting,
solely from the applicable Indemnified Party’s gross negligence or willful
misconduct.  Notwithstanding, anything to the contrary in any other Loan
Document, the provisions of this Section shall survive the termination of this
Agreement, repayment of the Loan, and foreclosure of the Deed of Trust or
similar proceedings.

3.13        Other Debts.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower and each other Obligated Group
Party agrees that it shall not have outstanding or incur any direct or
contingent debts or lease obligations (other than those to Bank), or become
liable for the debts of others.  This does not prohibit:

(a)           Acquiring goods, supplies, or merchandise on normal trade credit.

(b)           Endorsing negotiable instruments received in the usual course of
business.

(c)           Debts, lines of credit, and/or leases in existence on the date of
this Agreement previously disclosed in writing to Bank.

3.14        Other Liens.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower and each other Obligated Group
Party agrees that it shall not create, assume, or allow any security interest or
lien (including judicial liens) on property such party now or later owns,
except:

(a)           Deeds of trust and Security Agreements and other security
instruments in favor of Bank.

(b)           Liens for taxes not yet due.

(c)           Liens outstanding on the date of this Agreement previously
disclosed in writing to the Bank, which includes the Approved Existing Liens.

20


--------------------------------------------------------------------------------


3.15        Negative Covenants.  Without Bank’s prior written consent, Borrower
and each other Obligated Group Party agrees that it shall not:

(a)           engage in any business activities substantially different from
such party’s present business;

(b)           liquidate or dissolve its business;

(c)           lease, sell, or otherwise dispose of all or a substantial part of
its business or  assets or sell or otherwise dispose of any assets for less than
fair market price, or sell or make any distribution of its assets that could
adversely affect Borrower’s or such party’s financial condition;

(d)           enter into any consolidation, merger, pool, joint venture,
syndicate or other combination;

(e)           enter into any sale and leaseback agreement covering any of the
fixed or capital assets of such party;

(f)            acquire or purchase a business or its assets;

(g)           cause, permit, or suffer any direct or indirect Change in Control
in Borrower or any other Obligated Group Party; or

(h)           make any loans, advances, or other extensions of credit to anyone.

3.16        Employee Benefit Plans; ERISA Compliance.  Borrower and each other
Obligated Group Party shall at all times maintain, and cause each Guarantor to
at all times maintain, each employee benefit plan as to which Borrower, any
other Obligated Group Party, or any Guarantor, as the case may be, may have any
liability, in compliance with all applicable laws, rules, and regulations. 
Borrower and each other Obligated Group Party shall at all times comply with,
and cause each Guarantor to comply with, the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it/they is/are a party as
employer.  As soon as possible after Borrower or any other Obligated Group Party
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such plan of Borrower, any other Obligated Group Party, or
any Guarantor has occurred, it shall furnish to Bank a written statement setting
forth details as to such Reportable Event and the action, if any, which Borrower
or the applicable other Obligated Group Party or applicable Guarantor proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event furnished to the Pension Benefit Guaranty Corporation.

3.17         Financial Covenants.  Financial terms used herein which are not
specifically defined herein shall have the meanings ascribed to them under
GAAP.  Borrower and each other Obligated Group Party understands and
acknowledges that a default of any of the covenants set forth shall be an Event
of Default under this Agreement.

(a)           Fixed Charge Coverage Ratio.  The Obligated Group shall maintain,
and Borrower shall cause the Obligated Group to maintain, a Fixed Charge
Coverage Ratio of at least 1.15 to 1.00.  This Fixed Charge Coverage Ratio shall
be tested quarterly (i) on a cumulative consolidated basis for the first four
quarters ending after the Closing Date, and (ii) thereafter, on a rolling four
(4) quarter basis, calculated at the end of each fiscal quarter, using the
results of that fiscal quarter and each of the three (3) immediately preceding
fiscal quarters.

21


--------------------------------------------------------------------------------


(b)           Leverage Ratio.  The Obligated Group shall maintain, and Borrower
shall cause the Obligated Group to maintain, a Leverage Ratio as of the last day
of each fiscal year quarter beginning with fiscal quarter ended June, 30, 2008,
of not more than 3.50 to 1.00.

(c)           Tangible Net Worth.  The Obligated Group shall maintain, and
Borrower shall cause the Obligated Group to maintain, Tangible Net Worth as of
June 30, 2007 of at least the Initial Minimum TNW Amount, and thereafter, of at
least the Minimum TNW Amount.

3.18        Site Visits.

(a)           Bank and its agents and representatives shall have the right to
enter and visit the Property at any reasonable time for the purposes of
observing or inspecting the Property, performing an appraisal, taking soil or
ground water samples, and conducting tests, among other things to investigate
for the presence of Hazardous Substances.  Bank shall also have the right to
examine, copy and audit the books, records, accounting data and other documents
of Borrower. In each instance, Bank shall give Borrower reasonable notice before
entering the Property and make reasonable efforts to avoid interfering with
Borrower’s use of the Property when exercising any of the rights granted in this
Section.

(b)           Bank has no duty to visit the Property, or to observe or inspect
it, or to examine any books or records.  Any site visit, observation, or
examination by Bank is solely for the purpose of protecting Bank’s rights and
interests.  No site visit, observation, or examination by Bank shall impose any
liability on Bank or result in a waiver of any default of Borrower.  Neither
Borrower nor any other party is entitled to rely on any site visit, observation,
or examination by Bank.  Bank owes no duty of care to protect Borrower or any
other party against, or to inform Borrower or any other party of, any other
adverse condition affecting the Property, including any defects in the design or
construction of any Improvements located on the Property, or the presence of
Hazardous Substances on the Property.  Bank shall not be obligated to disclose
to Borrower or any other party any report or findings made as a result of, or in
connection with, any site visit, observation, or examination by Bank.

(c)           Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, Bank has required and Borrower hereby agrees that
after the Closing Date, (i) Borrower shall fully cooperate with Bank’s RETECHS
department and/or other Bank consultants to perform additional testing as to the
following items located on the Property:  (1) wells, (2) septic tank, and (3)
area where an underground storage tank was removed, and (ii) if requested by
Bank after such additional testing, Borrower shall also provide to Bank a report
prepared by a licensed or registered environmental engineer or other qualified
party satisfactory to Bank stating that no Hazardous Substances are present in,
on, under or around the Property and that no condition or circumstance
warranting further investigation or analysis exists in the opinion of the
preparer of the report.

3.19        No Construction; Protection Against Lien Claims.  Borrower shall not
construct any Improvements on the Property without the prior written consent of
Bank in Bank’s sole and absolute discretion.  Borrower shall pay or otherwise
discharge promptly all claims and liens for labor done and materials and
services furnished in connection with the Property or the construction of any
Improvements.  Borrower has the right to contest in good faith any claim or
lien, provided that it does so diligently and without prejudice to Bank. 
Promptly upon Bank’s request, Borrower shall provide a bond, cash deposit, or
other security satisfactory to Bank in its sole and absolute discretion.

3.20        Appraisals.  If required by Bank or if required by applicable law or
regulations, Bank shall have the right to order appraisals of the Property from
time to time from an appraiser selected by Bank, which appraisals shall comply
with all federal and state standards for appraisals and otherwise shall be
satisfactory to Bank in all material respects.  Borrower agrees to pay the cost
and expense for all such appraisals and reviews thereof ordered by Bank pursuant
to this Section when (a) an Event of Default has occurred or an

22


--------------------------------------------------------------------------------


Unmatured Event of Default has occurred and is continuing hereunder, or (b) such
appraisal or update is required by applicable law or regulation.

3.21        Tax Service Contract.  At Borrower’s sole expense, Bank shall be
furnished with a tax service contract issued by a tax-reporting agency
satisfactory to Bank with respect to the Land and Improvements.  Unless
otherwise agreed in writing by Bank, such tax service contract shall remain in
place at all times prior to repayment of the Loan.

3.22        Maintenance and Repair.  Borrower shall (a) maintain the Property,
including the parking and landscaping portions thereof, in good condition and
repair, (b) promptly make all necessary structural and non-structural repairs to
the Improvements (or cause tenants under any leases to perform such obligation),
(c) not demolish, alter, remove, or add to any Improvements, excepting (i) the
repair and restoration of Improvements following damage thereto as required by
the Deed of Trust, (ii) the construction or installation of non-structural
alterations or improvements, provided the same are in all respects consistent
with the character and utility of the existing Improvements, (iii) the
installation or construction of tenant improvements and related demolition in
connection with any leases approved in accordance with this Agreement, and (d)
not erect any new buildings, structures or building additions on the Land,
without the prior written consent of Bank in each instance.  Borrower shall pay
when due all claims for labor performed and materials furnished therefor in
connection with any improvements or construction activities.

3.23        Conditional Sales Contracts; Removal of Fixtures and Equipment. 
Without the Bank’s prior written consent, Borrower shall not (a) purchase or
contract for any materials, equipment, furnishings, fixtures, or articles of
personal property to be placed or installed on the Land or any Improvements
under any security agreement or other agreement where the seller reserves or
purports to reserve a lien, security interest, or title thereto, or the right of
removal or repossession after such items are installed on or in the Property; or
(b) remove or permit to be removed from the Land or the Improvements any
equipment, machinery, or fixtures used in connection with the ownership,
management, maintenance, operation, or enjoyment thereof unless replaced by
articles of equal suitability and value owned by Borrower free and clear of any
lien or security interest.

3.23        Income from Property.  Borrower shall first apply, and shall cause
RFI to apply, all income from leases, and all other income derived from the
Property, if any, to pay costs and expenses associated with the ownership,
maintenance, operation, and marketing of the Land and Improvements, including
all amounts then required to be paid under the Loan Documents and all payments
under the Ground Lease then due, before using or applying such income for any
other purpose.  Neither Borrower nor RFI may distribute any income to any of its
members, partners, or shareholders, allow any member, partner, or shareholder to
withdraw capital, or make any payments on indebtedness owed to any member,
partner, or shareholder, unless all property expenses then due, including all
payments under the Ground Lease then due, have been paid in full.

3.24        Property Management.  If any Property will be managed at any time
during the term of the Loan by a third party property manager, any property
manager must be a reputable and creditworthy property manager subject to the
prior approval of Bank, which approval shall not be unreasonably withheld, and
any property management agreement entered into with respect to any Property must
be in writing and be terminable upon no more than thirty (30) days written
notice without penalty or charge (other than for unpaid accrued management
fees), unless otherwise agreed in writing by Bank, and a copy any such property
management agreement shall promptly be provided by Borrower to Bank.

3.25        Restrictions.  Except as otherwise set forth herein, Borrower shall
not record any covenants, conditions, restrictions, or easements (collectively,
“Restrictions”), affecting all or part of the Property without the prior written
consent of Bank, in Bank’s sole and absolute discretion, in each instance. 
Borrower may submit to Bank a proposed form of any covenants, conditions,
restrictions and/or

23


--------------------------------------------------------------------------------


easements affecting all or part of the Property and may request Bank to approve
and to subordinate the Deed of Trust to such Restrictions.  Bank has no
obligation to grant such a request by Borrower.  However, Bank will consider and
honor any such request if it does not impair or affect the security of any
obligation evidenced by the Loan Documents, all as Bank may determine in its
sole and absolute discretion.  Borrower acknowledges that delays may result from
the approval process and agrees that, so long as the delays are not unreasonable
in duration, they shall not affect Borrower’s obligations to timely perform any
other requirement set forth in this Agreement.  With respect to any Restrictions
which are recorded, upon Bank’s request, Borrower shall execute and deliver to
Bank an assignment of Borrower’s rights thereunder, in form and substance
acceptable to Bank in its sole and absolute discretion, as security for the
performance of Borrower’s obligations under the Loan Documents.

3.26        Reserve Accounts.  Upon the occurrence of an Event of Default
hereunder, at Bank’s option in its sole and absolute discretion, Bank may
require Borrower to establish and thereafter maintain one or more Reserve
Accounts, which may include (a) a replacement reserve account, (b) an operating
reserve account, and/or (c) a taxes and insurance reserve account.  Each Reserve
Account shall be under the sole dominion and exclusive control of Bank, and
shall be pledged to Bank as additional collateral security for the Loan.  If
Bank requires the establishment of any Reserve Accounts pursuant to this
Section, Bank shall determine in its sole and absolute discretion (i) any
initial deposit to be deposited by Borrower in each such Reserve Account, (ii)
any periodic deposits to be deposited by Borrower in each such Reserve Account,
and (iii) any other terms, conditions, and requirements applicable to each such
Reserve Account, and shall notify Borrower in writing of such terms, conditions,
and requirements, including deposit requirements, and Borrower shall thereafter
timely make all such Reserve Deposits.  Borrower, whenever and as often as it
shall be requested by Bank, shall execute, acknowledge, and deliver, or cause to
be executed, acknowledged, and delivered to Bank, such further instruments and
documents, and shall do any and all things, as may be reasonably requested by
Bank in order to (1) establish and maintain any Reserve Accounts required by
Bank pursuant to this Section, and/or (2) to create and perfect a collateral
security interest in all such Reserve Accounts in favor of Bank.

4.             Use of the Property; Leases; Ground Lease.

4.1          Use of the Property; Leases.  Borrower shall not change, or allow
RFI to change, Borrower’s or RFI’s intended use of the Property without Bank’s
prior written approval.  Neither Borrower nor RFI may lease or any portion of
the Property without Bank’s prior written consent, together with the approval of
all other parties whose consent is required. As to any lease of any part of the
Land or Improvements (which lease shall be approved by Bank), such lease must be
permitted pursuant to the terms of the Ground Lease, and if Ground Lessor’s
consent to or approval of any such lease is required pursuant to the Ground
Lease, such consent or approval shall first be obtained by Borrower or RFI prior
to the execution of any such lease (even if such lease has been approved by
Bank), and Borrower shall promptly deliver, or shall cause RFI to promptly
deliver, a copy of any such consent or approval to Bank.

4.2          Ground Lease.  As to the Ground Lease, (i) Borrower shall have
provided to Bank a true, correct, and complete copy of such Ground Lease,
including all amendments or modifications thereto and any agreements related
thereto, prior to the Closing Date, (ii) the Ground Lease is subject to Bank’s
review and approval in its sole and absolute discretion, (iii) for such Ground
Lease, Borrower shall obtain and deliver to Lender a Ground Lessor’s Consent
Agreement fully executed by the Ground Lessor, RFI, and, if required by Bank,
the Borrower in form and substance acceptable to Bank in its sole and absolute
discretion.  Borrower and RFI each agree that notwithstanding anything in the
Ground Lease to the contrary, RFI shall not have the right to terminate, allow
termination of, or consent to termination of the Ground Lease for any reason
whatsoever, without the prior written consent of Bank.  Borrower and RFI each
agree further that they will promptly, and in no event later than three (3)
business days after RFI’s or Borrower’s receipt thereof, as the case may be,
deliver to Bank a copy of any notice of breach or default or any other notice
relating to RFI’s failure of any performance under the Ground Lease that
Borrower or RFI receives from Ground Lessor (each a “Ground Lease Default
Notice”).  Borrower and RFI each

24


--------------------------------------------------------------------------------


understand that and acknowledge that (i) the Lessee’s Rights will serve as the
Bank’s primary collateral security for the Loan; (ii) the Bank’s collateral
security can be at eliminated if the Ground Lease is terminated by Ground
Lessor, and (iii) Bank desires to have to the best opportunity to cure any such
breach or default or failure of performance to protect it’s security (although
it is not obligated to do so).  Therefore, it is a material condition and a
material consideration to Bank’s making and continuing the Loan to Borrower that
Borrower shall timely provide, or shall cause RFI to timely provide, any Ground
Lease Default Notice to Bank.  Borrower agrees that failure of Borrower or RFI,
as applicable, to timely provide any Ground Lease Default Notice to Bank shall
be an Event of Default hereunder.

5.             Representations and Warranties.  Borrower promises that each
representation and warranty set forth below is and will be true, accurate and
correct as of the date of this Agreement, and, if applicable, as of the date of
any requested disbursement.

5.1          Authority; Enforceability.  Borrower has complied with any and all
laws and regulations concerning their organization, existence, and the
transaction of their business.  RFI has the right and power to ground lease the
Land and the Improvements, own the Lessee’s Rights, and operate and maintain the
Land and Improvements as contemplated in the Loan Documents.  Borrower and each
Guarantor is authorized to execute, deliver, and perform its obligations under
the Loan Documents.  Those documents are valid and binding obligations of
Borrower and each Guarantor, as applicable.

5.2          Compliance With Law.  Borrower, and RFI with respect to the Ground
Lease, is familiar and has complied with all of the Requirements, as well as all
other applicable laws, regulations, and ordinances.  No provision or obligation
of Borrower or any Guarantor contained in any of the Loan Documents violates any
of the Requirements or any order or ruling of any court or governmental entity. 
No such provision or obligation conflicts with, or constitutes a breach or
default under, any agreement binding or regulating the Property.

5.3          No Violation.  The execution and delivery of this Agreement and the
other Loan Documents and performance by Borrower of its obligations hereunder
and thereunder will not result in a default under any other material agreement
to which Borrower is a party.

5.4          No Claims.  No claims, actions, proceedings, or investigations are
pending against Borrower or affecting the Property or any collateral for the
Loan, except for those previously disclosed by Borrower to Bank in writing.  To
the best of Borrower’s knowledge, no threat of any such claim, action,
proceeding, or investigation exists, except for those previously disclosed by
Borrower to Bank in writing.

5.5          Financial and Other Information.  All financial information
delivered to Bank, including all information relating to the financial condition
of (a) Borrower or any of its partners, shareholders, or members (as
applicable), (b) any Guarantor, and (c) the Property, fairly and accurately
represents the financial condition being reported on as of its date.  All such
information is prepared in accordance with GAAP consistently applied, unless
otherwise noted.  There has been no material adverse change in the financial
condition of any of the persons described above-reported at any time to Bank,
except as previously disclosed to Bank in writing in later financial information
and found acceptable to Bank in its sole and absolute discretion.  Other than
the Ground Lease, there are no existing leases affecting the Property or any
portion thereof or interest therein.

5.6          Accuracy.  All reports, documents, instruments, information, and
forms of evidence delivered to Bank concerning the Loan or required by this
Agreement, any Loan commitment, and/or the other Loan Documents are accurate,
correct, and sufficiently complete to give Bank true and accurate knowledge of
their subject matter.  None of them contains any misrepresentation or material
omission.

25


--------------------------------------------------------------------------------


5.7          Taxes.  Borrower has filed all required state, federal, and local
income tax returns and has paid all taxes when due and payable.  Borrower knows
of no basis for any additional assessment of taxes.

5.8          Borrower Not a “Foreign Person”.  Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.

5.9          No Breaches or Defaults. No event has occurred and is continuing
which would constitute a default or Event of Default (as defined in the
applicable document) or an Unmatured Event of Default under any of the Loan
Documents.  No event shall have occurred and be continuing that would constitute
a breach or default, or that, with notice or the passage of time, or both, could
become a breach or default under the Ground Lease by any party thereto.

5.10        ERISA Plans.  Either:

(a)           Borrower is not a party in interest to any plan defined or
regulated under ERISA, and the assets of Borrower are not “plan assets” of any
employee benefit plan covered by ERISA or Section 4975 of the Internal Revenue
Code, or

(b)           If Borrower is a party in interest to a plan defined or regulated
under ERISA, then all of the following are true: (i) the Borrower has fulfilled
its obligations, if any, under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and has not
incurred any liability with respect to any Plan under Title IV of ERISA, (ii) no
reportable event has occurred under Section 4043(b) of ERISA for which the PBGC
requires thirty (30) days notice, (iii), no action by the Borrower to terminate
or withdraw from any Plan has been taken and no notice of intent to terminate a
Plan has been filed under Section 4041 of ERISA, and (iv) no proceeding has been
commenced with respect to a Plan under Section 4042 of ERISA, and no event has
occurred or condition exists which might constitute grounds for the commencement
of such a proceeding.

5.11        Disclosure to Guarantor and Third Parties.  Before any Guarantor
and/or any other third party (if any) became obligated in connection with the
Loan or under any of the Loan Documents, Borrower made full disclosure to that
Guarantor and/or third party trustor or pledgor regarding Borrower’s financial
condition and business operations, the present and former condition, uses, and
ownership of the Property and all other circumstances bearing upon Borrower’s
ability to pay and perform its obligations under the Loan Documents.

6.             Swap Contract.  Borrower may elect to purchase from Bank a swap
for the Loan, which if purchased will be governed by a Swap Contract entered
into between Bank and Borrower.  Any such Swap Contract is a “Loan Document.” 
Capitalized terms used here without definition shall have the meanings given to
them in the Swap Contract.  With respect to any Swap Contract entered into
between Bank and Borrower, the following shall apply:

6.1          Swap Payments; Grant of Security Interest.  Under the Swap
Contract, Bank or Borrower may be obligated from time to time to make certain
payments (“Swap Payments”) to the other party.  Each Swap Payment to be made by
Bank to Borrower shall be collateral for the Loan.  As security for the prompt
payment and performance of the Loan, and all obligations and indebtedness of
Borrower to Bank under the Loan Documents, and all renewals, extensions,
modifications, amendments, and/or supplements thereto, Borrower hereby
irrevocably and unconditionally assigns, grants, pledges, transfers, and sets
over to Bank, and there is hereby created a security interest in favor of Bank,
in and to each Swap Payment due from Bank to Borrower, whether now or hereafter
existing, and all proceeds thereof.

26


--------------------------------------------------------------------------------


6.2          No Assumption of Borrower’s Obligations.  Borrower expressly
understands and agrees that Bank does not assume any duties or obligations of
Borrower arising out of the Note, any Swap Contract, or any other Loan Document.

7.             Default and Remedies.


7.1          EVENTS OF DEFAULT.  AN EVENT OF DEFAULT WILL OCCUR UNDER THIS
AGREEMENT UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(a)           Borrower fails to make any payment of principal or interest under
the Note within ten (10) days after the date when due; or

(b)           Borrower fails to comply with any provision or covenant contained
in this Agreement calling for the payment of money and does not cure that
failure within ten (10) days after written notice from Bank; or

(c)           Borrower or any Guarantor becomes insolvent or the subject of any
Insolvency Proceeding, or any such party consents to the appointment or taking
of possession by a receiver (or similar official) with respect to its business
or property, or makes an assignment for the benefit of creditors; provided,
however, that any involuntary Insolvency Proceeding shall not be considered an
Event of Default hereunder if it is either (i) consented to in writing by Bank,
or (ii) dismissed within ninety (90) days of the filing thereof; or

(d)           Borrower or any Guarantor dissolves or liquidates, or any of these
events happens to any indemnitor hereunder or under any of the other Loan
Documents (if any); or

(e)           An Accelerating Transfer occurs; or

(f)            Any representation or warranty when made or given in any of the
Loan Documents proves to be false or misleading in any material respect; or

(g)           A material adverse change in Borrower’s or any Guarantor’s
financial condition, or an event or condition materially impairing RFI’s
intended use of the Property, or Borrower’s or any Guarantor’s ability to repay
the Loan occurs; or

(h)           Borrower fails to meet the conditions of, or fails to perform any
obligation under, any other agreement Borrower has with Bank or any affiliate of
Bank; or

(i)            Any Guarantor fails to meet the conditions of, or fails to
perform any obligation under, any other agreement any of Guarantor has with Bank
or any affiliate of Bank (subject to applicable notice and cure periods); or

(j)            Borrower defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Borrower has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation; or

(k)           Any Guarantor defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Guarantor has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation (each subject to applicable notice and cure periods);
or

27


--------------------------------------------------------------------------------


(l)            Any of the following occurs:  (i) a lawsuit is filed against
Borrower or any Guarantor where the amount claimed is Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) or more and which (A) is not dismissed within
sixty (60) days of the filing thereof, and (B) is not Covered by Insurance, (ii)
a judgment or judgments are entered against Borrower or any Guarantor, or (iii)
any government authority takes action materially adversely affecting either
(A) RFI’s rights under the Ground Lease or intended use of the Land or
Improvements, or (B) Borrower’s or any Guarantor’s ability to repay the Loan; or

(m)          Bank fails to have an enforceable first-priority lien on or
first-priority security interest in any property given as security for the Loan,
except as otherwise agreed by Bank in writing, and except for as to Approved
Existing Lien Collateral wherein it shall only be an Event of Default hereunder
if Bank fails to have an enforceable second-priority lien on or second-priority
security interest in such collateral, subject only the applicable Approved
Existing Lien(s); or

(n)           Under any of the Loan Documents, a default or an Event of Default
(as defined in that document, subject to applicable notice and cure periods)
occurs.

(o)           The occurrence of any one or more of the following events with
respect to Borrower and/or any other Obligated Group Party, provided such event
or events could reasonably be expected, in the judgment of the Bank, to subject
Borrower and/or any other Obligated Group Party to any tax, penalty, or
liability (or any combination of the foregoing) which, in the aggregate, could
have a material adverse effect on the financial condition of Borrower and/or any
other Obligated Group Party with respect to a Plan:  (i) a reportable event
shall occur with respect to a Plan which is, in the reasonable judgment of the
Bank, likely to result in the termination of such Plan for purposes of Title IV
of ERISA, or (ii) any Plan termination (or commencement of proceedings to
terminate a Plan) or the Borrower’s and/or any other Obligated Group Party’s
full or partial withdrawal from a Plan; or

(p)           A default or an Event of Default (as defined in the applicable
document, subject to applicable notice and cure periods) occurs under any
Guaranty, or any Guaranty becomes unenforceable for any reason, or any Guarantor
purports to revoke or terminate its Guaranty; or

(q)           Borrower or the Obligated Group or any Obligated Group Party, as
the case may be, has failed to timely deliver to Bank any Compliance Certificate
or Borrowing Base Certificate, or (i) fails to maintain at least the minimum
Fixed Charge Coverage Ratio required under Section 3.17, (ii) exceeds the
maximum Leverage Ratio required under Section 3.17, or (iii) fails to maintain
at least the minimum Tangible Net Worth required under Section 3.17; or

(r)            Under any Swap Contract, a default or an Event of Default (as
defined in that document, subject to applicable notice and cure periods) of
Borrower occurs; or

(s)           Under any of the RLOC/TL Loan Documents a default or an Event of
Default (as defined in that document, subject to applicable notice and cure
periods) occurs; or

(t)            Under the Ground Lease, a breach or default occurs and is not
cured by the applicable party within any applicable cure period, or Borrower
and/or RFI, as the case may be, fails to timely provide to Bank any Ground Lease
Default Notice in accordance with Section 4.2 above.

(u)           Borrower and/or any other Obligated Group Party fails to comply
with any provision contained in this Agreement, other than those events
specifically referred to above and thus set out as separate Events of Default in
this Section 7.1.

28


--------------------------------------------------------------------------------


7.2          Remedies.

(a)           If an Event of Default occurs under this Agreement, Bank may
exercise any right or remedy under any of the Loan Documents or otherwise
available at law or in equity, and all of Bank’s rights and remedies are
cumulative.  If any Event of Default occurs, Bank’s obligation to lend under the
Loan Documents automatically terminates, and Bank in its sole and absolute
discretion may withhold any one or more disbursements.  Bank may also withhold
any one or more disbursements after an Unmatured Event of Default occurs and is
continuing.  By making a Loan disbursement, Bank will not be deemed to have
waived any Event of Default unless Bank agrees otherwise in writing in each
instance.

(b)           If any Event of Default occurs, Bank shall have the right in its
sole and absolute discretion to enter the Property and take possession of it,
whether in person, by agent or by court-appointed receiver, collect rents and
otherwise protect its collateral and rights under the Loan Documents.  If Bank
exercises any of the rights or remedies provided in this Section, that exercise
shall not make Bank a partner or joint venturer of Borrower or RFI.  All sums
which are expended by Bank in preserving its collateral shall be considered an
additional loan to Borrower secured by the Deed of Trust and bearing interest at
the Default Rate, and shall be secured by the Deed of Trust and any other
collateral held by Bank in connection with the Loan.

(c)           If Borrower or any other Obligated Group Party becomes the subject
of any Insolvency Proceeding (which, if an involuntary Insolvency Proceeding has
not been (i) consented to in writing by Bank, or (ii) dismissed within ninety
(90) days of the filing thereof), all of Borrower’s and the other Obligated
Group Parties obligations under the Loan Documents automatically become
immediately due and payable upon the filing of the petition commencing such
proceeding, all without notice of default, presentment or demand for payment,
protest, or notice of nonpayment or dishonor, or other notices or demands of any
kind or character.  Upon the occurrence of any other Event of Default, all of
Borrower’s obligations under the Loan Documents may become due and payable
immediately without notice of default, presentment, or demand for payment,
protest, or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all at Bank’s option, exercisable in its sole and absolute
discretion.  If such acceleration occurs, Bank may apply any undisbursed Loan
funds and any sums in the Account and/or any Reserve Account (if any) to
Borrower’s obligations under the Loan Documents, in any order and proportions as
Bank may determine in its sole and absolute discretion.

(d)           As security for the payment and performance of all obligations of
Borrower and the other Obligated Group Parties under the Loan Documents,
Borrower and each other Obligated Group Party, each as the case may be, hereby
grants Bank a security interest in, a lien on, and an express contractual right
to set off against all depository account balances, cash, and any other property
of Borrower and the other Obligated Group Parties, respectively, now or
hereafter in the possession or control of Bank and the right to refuse to allow
withdrawals from any account.  Without limiting the foregoing, the security
interest granted herein and the right of setoff granted to Bank hereunder is
intended to cover and include the Account and/or any Reserve Account (if any).
Bank may, at any time upon the occurrence of any Event of Default or Unmatured
Event of Default under this Agreement or any other Loan Document, setoff against
any amounts outstanding under the Loan whether or not the Loan or any portion
thereof is then due or has been accelerated, all without any advance or
contemporaneous notice of demand of any kind to Borrower or any other Obligated
Group Party, such notice and demand being expressly waived.

8.             Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW, BORROWER, AND TO THE EXTENT APPLICABLE, EACH OTHER OBLIGATED PARTY, HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY FOR
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL

29


--------------------------------------------------------------------------------


TO THE DISCUSSIONS, DEALINGS, OR ACTIONS OF THE PARTIES TO THIS AGREEMENT OR
EITHER OF THEM (WHETHER ORAL OR WRITTEN) WITH RESPECT THERETO, OR TO THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AT LAW OR IN EQUITY, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  BORROWER AND EACH OTHER OBLIGATED PARTY, HEREBY CONSENTS AND AGREES
THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY A
TRIAL COURT WITHOUT A JURY, AND THAT EITHER PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BORROWER AND EACH OTHER OBLIGATED PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.  BORROWER AND EACH OTHER OBLIGATED PARTY, ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF THIS AGREEMENT AND EACH OTHER DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK IN MAKING THE
LOAN.  BORROWER AND EACH OTHER OBLIGATED PARTY FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

9.             Miscellaneous Provisions.

9.1          No Waiver; Consents.  Each waiver by Bank must be in writing, and
no waiver may be construed as a continuing waiver.  No waiver shall be implied
from Bank’s delay in exercising or failure to exercise any right or remedy
against Borrower or any other Obligated Party or any Collateral.  Bank’s consent
to any act or omission by Borrower or any other Obligated Party shall not be
construed as a consent to any other or subsequent act or omission or as a waiver
of the requirement for Bank’s consent to be obtained in any future or other
instance.  All Bank’s rights and remedies are cumulative.

9.2          Purpose and Effect of Bank Approval.  Bank’s approval of any matter
in connection with the Loan is for the sole purpose of protecting Bank’s
security and rights.  No such approval shall result in a waiver of any default
of Borrower or any other Obligated Group Party.  In no event shall Bank’s
approval be a representation of any kind with regard to the matter being
approved.

9.3          No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of Bank and Borrower and their
permitted successors and assigns.  No trust fund is created by this Agreement,
and no other persons or entities have any right of action under this Agreement
or any right to the Loan funds.

9.4          Joint and Several Liability.  If more than one person or entity
executes this Agreement as Borrower, each shall be jointly and severally liable
to Bank for the faithful performance of the obligations of Borrower under this
Agreement and the other Loan Documents.

9.5          Notices.  All notices given under this Agreement shall be in
writing and be given by personal delivery, overnight receipted courier (such as
UPS, Airborne, or Federal Express) or by registered or certified United States
mail, postage prepaid, sent to the party at its address appearing below its
signature.  Notices shall be effective upon the first to occur of receipt, when
proper delivery is refused, or the expiration of forty-eight (48) hours after
deposit in registered or certified United States mail as described above. 
Addresses for notice may be changed by any party by notice to any other party in
accordance with this Section.  If more than one person or entity executes this
Agreement as Borrower, service of any notice on any one Borrower shall be
effective service on all Borrower parties for all purposes.

30


--------------------------------------------------------------------------------


9.6          Actions.  Bank shall have the right, but not the obligation, to
commence, appear in, and defend any action or proceeding that might affect its
security or its rights, duties, or liabilities relating to the Loan, the
Property, or any of the Loan Documents.  Borrower shall pay promptly on demand
all of Bank’s out-of-pocket costs, expenses, and reasonable legal fees and
expenses of Bank’s counsel incurred in those actions or proceedings.

9.7          Attorneys’ Fees.  In any lawsuit or arbitration arising out of or
relating to this Agreement, the Loan Documents, or the Loan, the prevailing
party will be entitled to recover from each other party such sums as the court
or arbitrator adjudges to be reasonable attorneys’ fees in the action or
arbitration, in addition to costs and expenses otherwise allowed by law.  In all
other actions or proceedings, including any matter arising out of or relating to
any Insolvency Proceeding, Borrower agrees to pay all of Bank’s costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing or
protecting Bank’s rights or interests.  From the time(s) incurred until paid in
full to Bank, all such sums shall bear interest at the Default Rate.  Whenever
Borrower is obligated to pay or reimburse Bank for any attorneys’ fees, those
fees include the allocated costs for services of in-house counsel, to the extent
not prohibited by applicable law.

9.8          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without regard to the
choice of law rules of that state, except to the extent that any of such laws
may now or hereafter be preempted by Federal law.  Borrower and each other
Obligated Group Party consents to the jurisdiction of any Federal or State court
within the State of Arizona, submits to venue in such state, and also consents
to service of process by any means authorized by Federal law or the law of such
state.  Without limiting the generality of the foregoing, Borrower and each
other Obligated Party hereby waives and agrees not to assert by way of motion,
defense, or otherwise in such suit, action, or proceeding, any claim that (i)
Borrower or any other Obligated Party is not subject to the jurisdiction of the
courts of the above-referenced state or the United States District Court for
such state, or (ii) such suit, action, or proceeding is brought in an
inconvenient forum, or (iii) the venue of such suit, action, or proceeding is
improper.

9.9          Heirs, Successors, and Assigns; Participations.  The terms of this
Agreement shall bind and benefit the heirs, legal representatives, successors,
and assigns of the parties; provided, however, that Borrower may not assign this
Agreement or any Loan funds, or assign or delegate any of its rights or
obligations, without the prior written consent of Bank in each instance.  Bank
in its sole and absolute discretion may sell or assign the Loan or
participations or other interests in all or part of the Loan on the terms and
subject to the conditions of the Loan Documents, all without notice to or the
consent of Borrower or any other Obligated Group Party.  Also without notice to
or the consent of Borrower or any other Obligated Group Party, Bank or its
affiliates may disclose to any actual or prospective purchaser of any securities
issued or to be issued by Bank and to any actual or prospective purchaser or
assignee of any participation or other interest in the Loan or any other loans
made by Bank to Borrower or any other Obligated Group Party (whether under this
Agreement or otherwise), any financial or other information, data or material in
Bank’s possession relating to Borrower, any partners of Borrower, the Loan, the
Improvements, or the Property.

9.10        Relationships With Other Bank Customers.  From time to time, Bank
may have business relationships with Borrower’s or any other Obligated Group
Party’s customers, suppliers, contractors, tenants, partners, members,
shareholders, officers, or directors, or with businesses offering products or
services similar to those of Borrower or any other Obligated Group Party, or
with persons seeking to invest in, borrow from, or lend to Borrower or any other
Obligated Group Party.  Borrower and each other Obligated Group Party agrees
that Bank may extend credit to such parties and take any action it deems
necessary to collect the credit, regardless of the effect that such extension or
collection of credit may have on Borrower’s or any other Obligated Group Party’s
financial condition or operations.  Borrower and each any other Obligated Group
Party further agrees that in no event shall Bank be obligated to

31


--------------------------------------------------------------------------------


disclose to Borrower or any other Obligated Group Party any information
concerning any other Bank customer.

9.11        Disclosure to Title Company.  Without notice to or the consent of
Borrower or any other Obligated Group Party, Bank may disclose to any title
insurance company insuring any interest of Bank under the Deed of Trust (whether
as primary insurer, coinsurer or reinsurer) any information, data, or material
in Bank’s possession relating to Borrower, the other Obligated Group Parties,
the Loan, the Improvements, or the Property.

9.12        Improvement District.  Borrower shall not consent to, vote in favor
of, or directly or indirectly advocate or assist in, the incorporation of any
part of the Property into any improvement or community facilities district,
special assessment district or other district without Bank’s prior written
consent in each instance.

9.13        Restriction on Personal Property.  Except for the replacement of
personal property made in the ordinary course of Borrower’s business with items
of equal or greater value, Borrower shall not sell, convey or otherwise transfer
or dispose of its interest in any personal property in which Bank has a security
interest, or contract to do any of the foregoing, without the prior written
consent of Bank in each instance.

9.14        Publicity.  Borrower hereby agrees that Bank, at its expense, may
publicize the financing of the Property and, in connection therewith, may use
the address, description and photographs or other illustrative drawings of the
Property.

9.15        Severability.  The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision.  If any
court of competent jurisdiction determines any provision of this Agreement or
any of the other Loan Documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part of the Loan Documents.

9.16        Interpretation.  Whenever the context requires, all words used in
the singular shall be construed to have been used in the plural, and vice versa,
and each gender shall include any other gender.  The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”  No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.  Whenever any provision of this Agreement,
including any representation, covenant, or Event of Default contained herein,
applies to a guarantor, third party pledgor, or any other party to any Loan
Document other than Borrower, such provision only applies to such party during
the time that such party’s guaranty, pledge, or other Loan Document, as
applicable, remains in effect.

9.17        Amendments.  This Agreement may not be modified or amended except by
a written agreement signed by the party against whom enforcement is sought.

9.18        Counterparts.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts
constitute but one and the same document.

9.19        Language of Agreement.  The language of this Agreement shall be
construed as a whole according to its fair meaning and not strictly for or
against any party.

32


--------------------------------------------------------------------------------


9.20        Exchange of Information.  Borrower and each other Obligated Group
Party agrees that Bank may exchange or disclose financial and other information
about Borrower, the other Obligated Group Parties, or the Property with or to
any of Bank’s affiliates or other related entities and with any party that
acquires a participation or other interest in all or part of the Loan.

9.21        Survival.  The representations, warranties, acknowledgments, and
agreements set forth herein shall survive the date of this Agreement.

9.22        Further Performance.  Borrower and the other Obligated Group
Parties, whenever and as often as they shall be requested by Bank, shall
execute, acknowledge, and deliver, or cause to be executed, acknowledged, and
delivered to Bank, such further instruments and documents, and do any and all
things as may be requested, in order to carry out the intent and purpose of this
Agreement and the other Loan Documents.

9.23        Time is of the Essence.  Time is of the essence in the performance
of this Agreement and the other Loan Documents by Borrower and the other
Obligated Group Parties, and each and every term thereof.

9.24        Recitals; Exhibits.  The recitals to this Agreement set forth above
in the “Factual Background” are true, complete, accurate, and correct, and such
recitals are incorporated hereby by reference.  The exhibits to this Agreement
are incorporated hereby by reference.

9.25        Loan Commission.  Except as otherwise agreed in writing by Bank: 
(a) Bank shall not be obligated to pay any brokerage commission or fee in
connection with or arising out of the Loan, and (b) Borrower shall pay any and
all brokerage commissions or fees arising out of or in connection with the Loan.

9.26        Patriot Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (as such maybe amended or recodified from time to time, the
“Patriot Act”):

(a)           Important Information About Procedures for Opening a New Account. 
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Borrower is hereby
notified that when Borrower opens an account, including but not limited to the
Account, and any reserve account that may be required pursuant to the terms of
this Agreement, (i) if Borrower is not an individual, Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower, and may also ask to see
Borrower’s legal organizational documents or other identifying documents, and
(ii) if Borrower is an individual, Bank will ask for Borrower’s name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Bank to identify Borrower, and may also ask to see Borrower’s
driver’s license or other identifying documents.

(b)           Government Regulation.  Borrower shall not (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act.

33


--------------------------------------------------------------------------------


9.27        Integration and Relation to Loan Commitment.  The Loan Documents (a)
integrate all the terms and conditions mentioned in or incidental to this
Agreement, (b) supersede all oral negotiations and prior writings with respect
to their subject matter, including Bank’s loan commitment to Borrower, and
(c) are intended by the parties as the final expression of the agreement with
respect to the terms and conditions set forth in those documents and as the
complete and exclusive statement of the terms agreed to by the parties.  No
representation, understanding, promise or condition shall be enforceable against
any party unless it is contained in the Loan Documents.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other agreement or instrument, including any other Loan Document,
the terms, conditions and provisions of this Agreement shall prevail.

(Remainder of page intentionally left blank. 
See the following pages for signatories.)

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of the
date first above written.

“BORROWER”

THE INVENTURE GROUP, INC.,

 

Address for notices to Borrower:

a Delaware corporation

 

 

 

 

The Inventure Group, Inc.

By:

/s/ Eric J. Kufel

 

 

5050 N. 40th Street, Suite 300

 

Eric J. Kufel, its President/CEO

 

Phoenix, Arizona 85018

 

 

Attention: Steve Weinberger

 

(Remainder of page intentionally left blank. 
See the following pages for additional signatories.)

35


--------------------------------------------------------------------------------


“BANK”

U.S. BANK NATIONAL ASSOCIATION,

 

Address for notices to Bank:

a national banking association

 

U.S. Bank National Association

 

 

101 North First Avenue, Suite 1600

By:

/s/ Timothy Coffey

 

Phoenix, AZ  85003

Timothy Coffey, Vice President

 

Attention: Commercial Banking

 

(Remainder of page intentionally left blank. 
See the following pages for Obligated Group’s signatories.)

36


--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED TO THIS

                    DAY OF JUNE, 2007:

“OBLIGATED GROUP”

BN FOODS, INC., a Colorado corporation

 

Address for notices to BN Foods:

 

 

 

By:

/s/ Eric J. Kufel

 

BN Foods, Inc.

 

Eric J. Kufel, its President

 

c/o The Inventure Group, Inc.
5050 N. 40TH Street, Suite 300
Phoenix, AZ 85018
Attention: Steve Weinberger

 

 

 

BOULDER NATURAL FOODS, INC.,

 

Address for notices to Boulder:

an Arizona corporation

 

 

 

 

Boulder Natural Foods, Inc.

 

 

c/o The Inventure Group, Inc.

By:

/s/ Eric J. Kufel

 

5050 N. 40TH Street, Suite 300

 

Eric J. Kufel, its President

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

 

 

 

LA COMETA PROPERTIES, INC., an Arizona

 

Address for notices to La Cometa:

corporation

 

 

 

 

La Cometa Properties, Inc.

 

 

c/o The Inventure Group, Inc.

By: 

/s/ Eric J. Kufel

 

5050 N. 40TH Street, Suite 300

 

Eric J. Kufel, its President

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

 

 

 

POORE BROTHERS - BLUFFTON, LLC,

 

Address for notices to PBB:

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

Poore Brothers - Bluffton, LLC

 

 

c/o The Inventure Group, Inc.

By:

/s/ Eric J. Kufel

 

5050 N. 40TH Street, Suite 300

 

Eric J. Kufel, its Manager

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

 

 

 

RADER FARMS, INC.,

 

Address for notices to Rader:

a Delaware corporation

 

 

 

 

Rader Farms, Inc.

 

 

c/o The Inventure Group, Inc.

By:

/s/ Eric J. Kufel

 

5050 N. 40TH Street, Suite 300

 

Eric J. Kufel, its President

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

 

 

 

TEJAS PB DISTRIBUTING, INC.,

 

Address for notices to Tejas:

an Arizona corporation

 

 

 

 

Tejas PB Distributing, Inc.

By:

/s/ Eric J. Kufel

 

c/o The Inventure Group, Inc.

 

Eric J. Kufel, its President

 

5050 N. 40TH Street, Suite 300

 

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

 

37


--------------------------------------------------------------------------------


EXHIBIT A

Description of Property

PARCEL A:

The North half of the West half of the East half of the Northwest quarter (also
known as Government Lot 3) of Section 6, Township 40 North, Range 4 East of
W.M.; Except the North 420 feet of the East 332 feet thereof and except right of
way for Halverstick Road tying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL B:

The West three-fourths of Government Lot 2 in Section 6, Township 40 North,
Range 4 East of W.M., excepting a strip 16 feet wide along the West side thereof
for road, and except right of way for Halverstick Road No. 257, lying along the
North line thereof.  Also, the East half of the Northeast quarter of the
Northwest quarter (also known as Government Lot 3) of Section 6, Township 40
North, Range 4 East of W.M.; (East half of Government Lot 3).  Except right of
way for Halverstick Road No. 257, lying along the North line thereof;

Also, except that portion of the East half of the Northeast quarter of the
Northwest quarter (also known as Government Lot 3) described as follows:

Beginning at the Northwest corner of the East half of the Northeast quarter of
the Northwest quarter (also known as Government Lot 3); thence East 600 feet;
thence South 363 feet; thence West 600 feet; thence North 363 feet to the point
of beginning; Less road.

Except also a tract of land within Government Lot 2, also known as the Northwest
quarter of the Northeast quarter of Section 6, Township 40 North, Range 4 East
of W.M., said tract being more particularly described as follows:

Commencing at the Northwest corner of said Government Lot 2; thence South
88°13’57” East along the North line of said Government Lot 2 a distance of
313.45 feet to the true point of beginning; thence South 02°40’29” West along an
existing fence line and its Southerly extension a distance of 642.79 feet;
thence South 88°13’57” East a distance of 681.43 feet to the West line of the
East half of said Government Lot 2; thence North 02°03’24” East along said West
line a distance of 642.72 feet to the North line of said Government Lot 2;
thence North 88°13’57” West along said North line a distance of 674.74 feet to
the true point of beginning;

Except the right-of-way for Halverstick Road No. 257, lying along the Northerly
line thereof.

Situate in Whatcom County, Washington.

PARCEL C:

Government Lot 4 (the Northwest quarter of the Northwest quarter) in Section 6,
Township 40 North, Range 4 East of W.M., excepting the East 20 acres thereof,
and except right of way for Halverstick Road, lying along the North line
thereof.

Situate in Whatcom County, Washington.

1


--------------------------------------------------------------------------------


PARCEL D:

The West half of the West half of the Southeast quarter of the Northeast quarter
of Section 1, Township 40 North, Range 3 East of W.M.

Also Government Lots 1 and 2, except right of way for Halverstick Road, lying
along the North line thereof;

Also the Southwest quarter of the Northeast quarter, except that portion of
Government Lot 2, described as follows:

Beginning at the Northeast corner of Government Lot 2; thence West 161 feet to
the true point of beginning; thence West 537 feet; thence South 140 feet; thence
East 537 feet; thence North 140 feet to the true point of beginning.

Except the South half of the Southwest quarter of the Northeast quarter;

Except the Northeast quarter of the Southwest quarter of the Northeast quarter;

Except the Southeast quarter of the Northwest quarter of the Northeast quarter;

Also, except that portion of Government Lot 2, described as follows:

The West 600 feet of the North 363 feet of Government Lot 2:

Together with the South 200 feet of the South half of the Southwest quarter of
the Northeast quarter;

And also except that portion of Government Lot 2 of Section 1, Township 40
North, Range 3 East of W.M., described as follows:

Beginning at the Northeast corner of said Government Lot 2; thence West 161 feet
to the point of beginning; thence South 140 feet; thence West 268.5 feet; thence
South 33 feet; thence East 304.5 feet; thence North 173 feet; thence West 36
feet to the true point of beginning.

All situate in Whatcom County, Washington.

PARCEL E:

The South half of the Southwest quarter of the Northeast quarter, except the
South 200 feet.  Together with the Northeast quarter of the Southwest quarter of
the Northeast quarter. Also together with the Southeast quarter of the Northwest
quarter of the Northeast quarter.

Also the East half of Government Lot 3 and a tract 50 feet square in the
Northeast corner of the South half of the Northwest quarter, all in Section 1,
Township 40 North, Range 3 East of W.M.

Except that portion of the East half of Government Lot 3, described as follows:

The North 363 feet of the East half of Government Lot 3, less roads.

Situate in Whatcom County, Washington.

2


--------------------------------------------------------------------------------


PARCEL F:

Beginning at the Northwest corner of the East half of the Northeast quarter of
the Northwest quarter (also known as Government Lot 3) Section 6, Township 40
North, Range 4 East, W.M.; thence East 600 feet; thence South 363 feet; thence
West 600 feet; thence North 363 feet to the point of beginning.

Except the right-of-way for Halverstick Road, lying along the Northerly line
thereof.

Situate in Whatcom County, Washington.

PARCEL G:

The East 20 acres of Government Lot 4, except the West 165 feet of the East 330
feet of the Worth 264 feet thereof, in Section 6, Township 40 North, Range 4
East of W.M.

Except right of way for Halverstick Road, lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL H:

The West 16 feet of Government Lot 2 of Section 6, Township 40 North, Range 4
East of WM, except the right-of-way for Halverstick Road, lying along the North
line thereof.

Situate in Whatcom County, Washington.

PARCEL I:

The West 600 feet of the North 363 feet of Government Lot 2 of Section 1,
Township 40 North, Range 3 East of W.M.;

Except the right-of-way for Halverstick Road, lying along the North line
thereof.

Situate in Whatcom County, Washington.

PARCEL J:

The North 363 feet of the East half of Government Lot 3 of Section 1, Township
40 North, Range 3 East of W.M.

Except the right-of-way for Halverstick Road, lying along the North line
thereof.

Situate in Whatcom County, Washington.

PARCEL K:

The West 165 feet of the East 330 feet of the North 264 feet of the East 20
acres of Government Lot 4, Section 6, Township 40 North, Range 4 East of W.M.,
Whatcom County, Washington, except right of way for Halverstick Road, lying
along the Northerly line thereof.

Situate in Whatcom County, Washington.

3


--------------------------------------------------------------------------------


PARCEL L:

The South 555 feet of the following described tract:

A tract of land situated in the Northeast quarter of the Northeast quarter of
Section 3, Township 40 North, Range 3 East of W.M., described as follows:

Commencing at a point 40 feet of the Northwest corner of the Northeast quarter
of the Northeast quarter of said Section 3; running thence East, a distance of
50 rods; thence South, a distance of 48 rods; thence West, a distance of 50
rods; thence North, a distance of 48 rods to the point of beginning.  Except
right-of-way for Halverstick Road.

Situate in Whatcom County, Washington.

PARCEL M:

The East half of the Northeast quarter of Section 3, Township 40 North, Range 3
East of W.M.; Except the North 48 rods thereof; Except 40 feet of the West 50
rods thereof; And also except the South half of the Southeast quarter of the
Northeast quarter thereof; And except right-of-way for Halverstick Road No. 419
lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL N:

The North 15 acres of the West 20 acres of the South half of the Southeast
quarter of Section 9, Township 40 North, Range 3 East of W.M.; Except
right-of-way for county road over the East 20 feet as conveyed to Whatcom County
by deed recorded August 14, 1908, under Auditors File No. 123163; Except the
right-of-way for East Badger Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

PARCEL N-1:

An easement for ingress, egress and utilities as disclosed by that certain
instrument recorded December 29, 1975. under Whatcom County Auditor’s File No.
1205059.

This easement is for the benefit of Parcel N alone.

Situate in Whatcom County, Washington.

PARCEL O:

The South half of the Northwest quarter of the Southeast quarter of Section 9,
Township 40 North, Range 3 East of W.M.; Except right-of-way for county road
over the South 40 feet conveyed to Whatcom County by deed recorded August 14,
1908, under Auditors File No. 123760.

Also, the Southwest quarter of the Southeast quarter, except the West 20 acres
thereof; And the West half of the Southeast quarter of the Southeast quarter,
except the East 3 acres of the Northwest quarter of the Southeast quarter of the
Southeast quarter; And except the North 150 feet of the East 150 feet of the
Southwest quarter of the Southeast quarter of the Southeast quarter; And except
the East 16 feet of the

4


--------------------------------------------------------------------------------


Southwest quarter of the Southeast quarter of the Southeast quarter; And except
right-of-way for East Badger Road No. 408 lying along the South line thereof. 
All in said Section 9.

Situate in Whatcom County, Washington.

PARCEL P:

The West 10 acres of the following described tract:

The North half of the Northeast quarter of the Southeast quarter, and the North
30 feet of the South half of the Northeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., also, excepting therefrom
the right-of-way for Haveman Road lying along the Northerly line thereof.

Situate in Whatcom County, Washington.

PARCEL Q:

The North 150 feet of the East 150 feet of the Southwest quarter of the
Southeast quarter of the Southeast quarter, and the East 16 feet of the
Southwest quarter of the Southeast quarter of the Southeast quarter; Except
right-of-way for East Badger Road No. 408 lying along the South line thereof, in
Section 9, Township 40 North, Range 3 East of W.M. Except that portion conveyed
to the State of Washington for highway purposes by deed recorded July 27, 1989,
under Auditor’s File No. 1641973.

Situate in Whatcom County, Washington.

PARCEL R:

The South 203 feet of the Northeast quarter of the Southeast quarter of the
Southeast quarter and the South 203 feet of the East 3 acres of the Northwest
quarter of the Southeast quarter of the Southeast quarter, all in Section 9,
Township 40 North, Range 3 East of W.M., except the East 450 feet thereof.

Situate in Whatcom County, Washington.

PARCEL S:

The Northeast quarter of the Southeast quarter of the Southeast quarter and the
East 3 acres of the Northwest quarter of the Southeast quarter of the Southeast
quarter, all in Section 9, Township 40 North, Range 3 East of W.M., excepting
therefrom the South 203 feet of the Northeast quarter of the Southeast quarter
of the Southeast quarter, and the South 203 feet of the East 3 acres of the
Northwest quarter of the Southeast quarter of the Southeast quarter of said
section. Except the East 450 feet thereof, Except the right-of-way for Line Road
tying along the Easterly line thereof.

Situate in Whatcom County, Washington.

PARCEL S-1:

An easement for the perpetual benefit of the present and successive owners of
the above-described property for ingress, egress and utilities over, under and
across the following described property:

The North 60 feet of the East 450 feet of the following described property:

5


--------------------------------------------------------------------------------


The Northeast quarter of the Southeast quarter of the Southeast quarter, and the
East 3 acres of the Northwest quarter of the Southeast quarter of the Southeast
quarter, all in Section 9, Township 40 North, Range 3 East of W.M., excepting
therefrom the South 203 feet of the Northeast quarter of the Southeast quarter
of the Southeast quarter, and the South 203 feet of the East 3 acres of the
Northwest quarter of the Southeast quarter of the Southeast quarter of said
section.  Except right-of-way for Line Road lying along the East line thereof.

Situate in Whatcom County, Washington.

PARCEL T:

That portion of the following described tract of land lying West of a line being
a Northerly extension of the West line of the tract of land conveyed by deed
recorded April 12, 1988, under Auditors File No. 1599600, more particularly
described as follows:

The North half of the Northeast quarter of the Southeast quarter, and the North
30 feet of the South half of the Northeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., excepting therefrom those
parcels of land conveyed to deeds on May 11, 1972, April 29, 1977, February 20,
1980, March 13, 1986, and April 12, 1988, under Auditor’s File Nos. 1114731,
1250007, 1350015, 1531510 and 1599600, respectively.  Also excepting thereof the
rights-of-way for Haveman Road lying along the Northerly line thereof, and Line
Road lying along the Easterly line thereof. Also, except the West 10 acres
thereof.

Situate in Whatcom County, Washington.

PARCEL U:

The Southeast quarter of the Southeast quarter of the Southeast quarter of
Section 9, Township 40 North, Range 3 East of W.M., except right-of-way for East
Badger Road No. 408 lying along the South line thereof, and except right-of-way
for Line Road No. 149 lying along the East line thereof. Also, except those
portions deeded to the State of Washington for highway purposes recorded June
27, 1989 under Auditor’s File Nos. 1641973 and 1641974, respectively.

Situate in Whatcom County, Washington.

PARCEL V:

Beginning at the Southwest corner of Section 10, Township 40 North, Range 3 East
of W.M.; thence East 365 feet; thence North 600 feet; thence West 365 feet to
the West section line; thence South 600 feet along the West section line to the
point of beginning. Except the right-of-way for East Badger Road lying along the
Southerly line thereof, and also except the right-of-way for Line Road lying
along the Westerly line thereof.  Except that portion deeded to the State of
Washington for road purposes by deed recorded April 18, 1989, under Whatcom
County Auditor’s File No. 1634072.

Situate in Whatcom County, Washington.

PARCEL W:

The Northwest quarter of the Northwest quarter of the Southwest quarter and the
South one-half of the Northwest quarter of the Southwest quarter of Section 10,
Township 40 North, Range 3 East of W.M.,

6


--------------------------------------------------------------------------------


excluding that portion of the Northwest quarter of the Southwest quarter of that
section described as follows:

Beginning at the Southwest corner of the Northwest quarter of the Southwest
quarter; thence North along the West line, 899 feet, 4 inches East, parallel
with the North section tine, 200.0 feet; thence South, parallel with the West
section line, 339.4 feet; thence East, parallel with the North section line,
460.0 feet; thence North, parallel with the West section line, 100.0 feet;
thence East, parallel with the North section line to the East line of the
Northwest quarter of the Southwest quarter; thence South along the East line of
the Northwest quarter of the Southwest quarter to the Northeast corner of the
Northwest quarter of the Southwest quarter; thence West along the South line of
the Northwest quarter of the Southwest quarter to the point of beginning. Except
the right-of-way of County Road 149 (commonly referred to as Line Road) lying
along the West line thereof, and except the right-of-way of the County Road 649
(commonly referred to as Haveman Road) along the North line thereof. Except the
West 200,0 feet of the North 220.0 feet thereof.

Situate in Whatcom County, Washington.

PARCEL X:

Beginning 365 feet East of the Southwest corner of Section 10, Township 40
North, Range 3 East, the true point of beginning; thence continuing East 600
feet; thence North 365 feet; thence West 600 feet; thence South 365 feet to the
true point of beginning.  Except the right-of-way for East Badger Road lying
along the Southerly line thereof.  Except that portion deeded to the State of
Washington for road purposes by deed recorded April 18, 1989, under Whatcom
County Auditor’s File No. I 634072.

Situate in Whatcom County, Washington.

PARCEL Y:

The Southwest quarter of the Southwest quarter of Section 10, Township 40 North,
Range 3 East of W.M., except the South 571.28 feet of the East 305.00 feet
thereof. Except a tract beginning 365.00 feet East of the Southwest corner of
said Section 10, the true point of beginning; thence continuing East 600.00
feet; thence North 365.00 feet; thence West 600.00 feet; thence South 365.00
feet to the true point of beginning. Also except a tract beginning at the
Southwest corner of said Section 10; thence East 365.00 feet; thence North
600.00 feet; thence West 365.00 feet to the West section line; thence South
600.00 feet along the West section line to the point of beginning. And except
right-of-way for East Badger Road lying along the Southerly line thereof, and
also except the right-of-way for Line Road lying along the Westerly line
thereof.

Situate in Whatcom County, Washington.

PARCEL Z:

The portion of the Northwest quarter of the Southwest quarter of Section 10,
Township 40 North, Range 3 East of W.M., described as follows:

Beginning at the Southwest corner of the Northwest quarter of the Southwest
quarter of said section; thence North along the West line, 899 feet, 4 inches;
thence East, parallel with the North line of said section, 200.0 feet; thence
South, parallel with the West line of said section 339.4 feet; thence East,
parallel with the North line of said section, 460.0 feet; thence North, parallel
with the West line of said section, 100.0 feet; thence East, parallel with the
North line of said section to the East line of the

7


--------------------------------------------------------------------------------


Northwest quarter of the Southwest quarter of said section; thence South along
the East line of the Northwest quarter of the Southwest quarter to the Southeast
corner of the Northwest quarter of the Southwest quarter of said section; thence
West along the South line of the Northwest quarter of the Southwest quarter to
the true point of beginning. Except the South 264.0 feet of the West 160.0 feet
of the Southwest quarter of the Northwest quarter of the Southwest quarter of
said Section 10; and except the North 335 feet, 4 inches of the South 599 feet,
4 inches of the West 130.0 feet of the Southwest quarter of the Northwest
quarter of the Southwest quarter of said Section 10; and except right-of-way for
Line Road No. 149 lying along the West line thereof; and except right-of-way for
Haveman Road No. 649 lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL AA:

The Northeast quarter of the Northwest quarter of the Southwest quarter of
Section 10, Township 40 North, Range 3 East of W.M., except right-of-way for
Haveman Road (County Road No. 649) lying along the North line thereof.

Situate in Whatcom County, Washington.

PARCEL BB:

The South 571.28 feet of the East 305.00 feet of the Southwest quarter of the
Southwest quarter of Section 10, Township 40 North, Range 3 East of W.M., except
right-of-way for East Badger Road lying along the South line thereof, and except
the South 325.00 feet thereof.

Situate in Whatcom County, Washington.

PARCEL CC:

The West half of the East half of the Southeast quarter of the Southwest quarter
of Section 10, Township 40 North, Range 3 East of W.M., also the West half of
the Southeast quarter of the Southwest quarter of said Section 10; except the
South 325 feet of the West 400 feet thereof; also, except a tract beginning 400
feet East of the Southwest corner of the Southeast quarter of the Southwest
quarter of said Section 10, the true point of beginning; thence North 400 feet;
thence East 625 feet, more or less, to the East line of the West half of the
East half of the Southeast quarter of the Southwest quarter; thence South 400
feet; thence West 625 feet, more or less, to the point of beginning.  All except
East Badger Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

PARCEL DD:

Beginning 400 feet East of the Southwest corner of the Southeast quarter of the
Southwest quarter of Section 10, Township 40 North, Range 3 East of W.M., the
true point of beginning; thence North 400 feet; thence East 625 feet, more or
less, to the East line of the West half of the East half of the Southeast
quarter of the Southwest quarter; thence South 400 feet; thence West 625 feet,
more or less, to the point of beginning. Except the right-of-way for East Badger
Road lying along the Southerly line thereof.

Situate in Whatcom County, Washington.

8


--------------------------------------------------------------------------------


PARCEL EE:

The Northeast quarter of the Southwest quarter of Section 10, Township 40 North,
Range 3 East of W.M., except the North 5 rods of the East 16 rods of the
Northeast quarter of the Southwest quarter of said Section 10, and except
right-of-way for Haveman Road No. 649 lying along the Northerly line thereof,
and except right-of-way for Northwood Road (County Road No. 185) lying along the
Easterly line thereof.

Situate in Whatcom County, Washington.

PARCEL FF:

The North 5 rods of the East 16 rods of the Northeast quarter of the Southwest
quarter of Section 10, Township 40 North, Range 3 East of W.M., and except
right-of-way for Haveman Road No. 649 lying along the North line thereof, and
except right-of-way for Northwood Road (County Road No. 185) lying along the
Easterly line thereof.

Situate in Whatcom County, Washington.

PARCEL GG:

Government Lot 3, except the South 366 feet of the West 165 feet thereof,
Section 33, Township 41 North, Range 3 East of W.M., except East Boundary Road
lying along the Northerly line thereof, and except right-of-way for Assink Road
lying along the Easterly line thereof.

Also except the following described tract:

Beginning at the Northwest corner of said Government Lot 3; thence South 327
feet, more or less, to the North line of the South 366 feet of said Government
Lot 3; thence East 165 feet; thence South 23 feet; thence East 497 feet; thence
North 350 feet, more or less, to the North line of said Government Lot 3; thence
West to the point of beginning.

Together with the Northeast quarter of the Southwest quarter (except the West 10
rods thereof), in Section 33, except right-of-way for Assink Road.

Situate in Whatcom County, Washington.

PARCEL GG-1:

A perpetual non-exclusive easement for the existing poles and overhead power
lines now in place (and the right to enter the premises for maintenance, repair
and replacement of the same) under, over, through and across the property
described as follows:

The West 70 feet of the East 110 feet of a tract of land described as follows:

Beginning at the Northwest corner of Government Lot 3 of Section 33, Township 41
North, Range 3 East of W.M.; thence South 327 feet, more or less, to the North
line of the South 386 feet of said Government Lot 3; thence East 165 feet;
thence South 23 feet; thence East 497 feet; thence North 350 feet, more or less,
to the North line of said Government Lot 3; thence West to the point of
beginning.

The easement is for the benefit of Parcel GG above.

9


--------------------------------------------------------------------------------


Situate in Whatcom County, Washington.

PARCEL GG-2:

An easement, 15 feet in width, for the purposes of installing, utilizing and
maintaining a pressurized underground pipeline as disclosed by that certain
instrument recorded January 10, 2003, under Whatcom County Auditor’s File
No.2030101660.

The easement is for the benefit of Parcel GG above.

Situate in Whatcom County, Washington.

PARCEL HH:

Government Lots Sand 6 of Section 31, Township 41 North, Range 4 East of the
Willamette Meridian, except that portion thereof lying within Holmquist Road and
Halverstick Road;

Also, except that portion of Government Lots 5 and 6, described as follows:

The West 363 feet of Government Lots 5 and 6, except the South 1200 feet
thereof;
And except that portion lying North of the South line of Judson Lake; less
roads;

Also, except that portion of Government Lot 6, described as follows:

The West 353 feet of the South 600 feet; less roads;

Also, except that portion of Government Lot 6, described as follows:

The West 363 feet of the South 1200 feet of Government Lot 6, except the South
600 feet thereof; less roads;

Situate in Whatcom County, Washington.

PARCEL II:

The West 363 feet of Government Lots 5 and 6 of Section 31, Township 41 North,
Range 4 East of W.M.;

Except the South 1200 feet thereof;

And except that portion lying North of the South line of Judson Lake: less
roads. Situate in Whatcom County, Washington.

PARCEL JJ:

The West 363 feet of the South 600 feet of Government Lot 6 of Section 31,
Township 41 North, Range 4 East of W,M.; Less roads;

Situate in Whatcom County, Washington.

PARCEL KK:

The West 363 feet of the South 1200 feet of Government Lot 6 of Section 31,
Township 41 North, Range 4 East of W.M.;

10


--------------------------------------------------------------------------------


Except the South 600 feet thereof; Less roads;

Situate in Whatcom County, Washington.

Parcel LL:

Government Lot 2, except the South 49 1/2 feet thereof of Section 4, Township 40
North, Range 3 East of W.M.;

Except right of way for Assink Road lying along the West line thereof;

Also

Government Lot 3, Section 4, Township 40 North, Range 3 East of W.M., EXCEPT 30
feet off the East side deeded to Whatcom County for road; except Assink Road.

Situate in Whatcom County, Washington.

Parcel MM:

The Northeast quarter of the Northeast quarter of Section 9, Township 40 North,
Range 3 East of W.M., except therefrom the South half of the Southwest quarter
of the Northeast quarter of the Northeast quarter of said Section 9 and
excepting therefrom the South half of the Southeast quarter of the Northeast
quarter of the Northeast quarter of Section 9, Township 40 North, Range 3 East
of W.M., except Pangborn Road.

Situate in Whatcom County, Washington.

Street Address of Property

1270 East Badger Road

Lynden, Washington

11


--------------------------------------------------------------------------------


EXHIBIT B

Compliance Certificate

The undersigned, being the being the Chief Financial Officer and Treasurer of
THE INVENTURE GROUP, INC., a Delaware corporation (the “Borrower”) hereby
certifies to U.S. BANK NATIONAL ASSOCIATION, a national banking association (the
“Bank”) for itself and each of the other Obligated Group Parties, as follows:

1.             This certificate (the “Compliance Certificate”) is being provided
pursuant to Section 3.5 of that certain loan agreement (the “Loan Agreement”)
dated as of June 28, 2007, by and between Bank and Borrower, made with the
acknowledgment and agreement of the other Obligated Group Parties.  All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

2.             As of the effective date set forth below, the undersigned has no
knowledge of any event which constitutes, or which, with the giving of notice or
the passage of time, or both, would constitute a default or an Event of Default
under any of the Loan Documents.

3.             As of the effective date set forth below, the financial condition
of Borrower, and each other Obligated Group Party, remains essentially the same
as it was the date of the last financial statement submitted by Borrower to Bank
and that no material adverse change has occurred in the financial condition of
Borrower or the other Obligated Group Parties that affects the any collateral
securing the Credit Facilities or Borrower’s or any Obligated Group Party’s
ability to repay any of the Credit Facilities pursuant to the terms of the Loan
Documents.

4.             As of the effective date set forth below, the Obligated Group is
in compliance with the financial covenants set forth in the Loan Agreement,
including the minimum Fixed Charge Coverage Ratio, maximum Leverage Ratio, and
minimum Tangible Net Worth requirements set forth in Section 3.17 of the Loan
Agreement.  Upon the request of Bank, Borrower shall provide financial covenant
analyses and information in form and substance acceptable to Bank showing
Borrower’s compliance with the financial covenants set forth in the Loan
Agreement, which shall be true and accurate on and as of the effective date of
this Compliance Certificate.

5.             As of the effective date set forth below, neither Borrower nor
any other Obligated Group Party has any claim against Bank, or any defenses or
offsets to payment of any Credit Facility or any other amounts due under the
Loan Documents.

6.             As of the effective date set forth below, the representations and
warranties contained in the Loan Agreement and the other Loan Documents are true
and correct in all material respects as of the date of this Certificate to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date.

1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Certificate has been executed to be effective as of
                          , 2007.

“BORROWER”

THE INVENTURE GROUP, INC.,
a Delaware corporation


Address for notices to Borrower:

 

 

 

The Inventure Group, Inc.

 

5050 N. 40th Street, Suite 300

By:

 

 

Phoenix, Arizona 85018

 

Eric J. Kufel, its President/CEO

 

Attention: Steve Weinberger

 

2


--------------------------------------------------------------------------------


EXHIBIT C

Approved Existing Liens

1.                                       CNH Capital American, LLC, secured by
two (2) Korvan pickers, Model # 9000R, Serial # 01023 and Serial # 01024.

2.                                       Toyota Motor Credit Corp., secured by
one (1) Toyota Fork Lift Model 7FBCU25, Serial #67279.

3.                                       Trinity Lease, secured by one (1) 2006
53 foot reefer unit (semi trailer).

1


--------------------------------------------------------------------------------